Case 1:20-cv-01713-CFC Document 1-1 Filed 12/17/20 Page 1 of 33 PageID #: 81




      EXHIBIT A
Case 1:20-cv-01713-CFC Document 1-1 Filed 12/17/20 Page 2 of 33 PageID #: 82

                                                                                               US007944935B2


(12) United States Patent                                                   (10) Patent No.:                   US 7,944.935 B2
       Bucknell et al.                                                      (45) Date of Patent:                         May 17, 2011

(54) METHOD FOR PRIORITY BASED QUEUING                                 (52) U.S. Cl. ......................... 370/412: 340/417; 340/.429
       AND ASSEMBLING OF PACKETS                                       (58) Field of Classification Search .................. 370/229,
(75) Inventors: Paul Bucknell, Brighton (GB);                                   S         lication file f         let      R 4.17, 429
                   Matthew P. J. Baker, Canterbury (GB);                            ee appl1cauon Ille Ior complete searcn n1Story.
                   Timothy J. Moulsley, Caterham (GB)                  (56)                      References Cited
(73) Assignee: sity'sPhilip Electronics N.V.,                                             U.S. PATENT DOCUMENTS
                                                                        2002fOO97733 A1*          7, 2002 Yamamoto .....             ... 370,412
(*) Notice:        Subject to any disclaimer, the term of this
                   patent is extended or adjusted under 35
                                                                        299922.       A
                                                                        2005/011 1361 A1
                                                                                                  229):  Abel et al. .                     370,229
                                                                                                  5/2005 Hosein .......................... 370,230
                U.S.C. 154(b) by 520 days.                             * cited by examiner
(21) Appl. No.:      11/718,720                                        Primary Examiner — Pankaj Kumar
                                                                      Assistant Examiner — Lonnie Sweet
(22) PCT Filed:          Nov. 4, 2005                                  (74) Attorney, Agent, or Firm — Larry Liberchuk

       S 371 (CI),                                                     Data packets having different assigned priorities are multi
       (2), (4) Date:    May 7, 2007                                   plexed by operating a queue for each different priority of data
                                                                       packet and assembling groups (80) of the data packets for
(87) PCT Pub. No.: WO2006/051465                                       transmission. Each group has two portions. A first portion
     PCT Pub. Date: May 18, 2006                                       (90) of the group is populated with data packets selected from
                                    O   O                              one or more of the queues according to a first rule and a
(65)               Prior Publication Data                              second portion (95) of the group is populated with data pack
       US 2007/O297435 A1     Dec. 27, 2007                            ets selected from one or more of the queues according to a
                                                                       second rule. Preferably the first portion contains data packets
(30)            Foreign Application Priority Data                      having the highest priority, and the second portion contains a
                                                                       selection of the data packets having a lower a priority. Selec
  Nov. 11, 2004 (GB) ................................... O4249.18.1    tion of data packets for the second portion may depend on
                                                                       criteria Such as delay experienced and queue length. The size
(51) Int. Cl.                                                          of the first and second portions may be adapted according to
       H04L 2/28                 (2006.01)                             delay experienced and queue length.
       H04L 2/54                 (2006.01)
       H04L 2/56                 (2006.01)                                                18 Claims, 2 Drawing Sheets


                                                  2OO           Receive data
                                                                  packetS


                                            210            Store data packets in
                                                        queues acCording to priority


                                                  22O
                                                               ASSemble first
                                                             portion of a group


                                                  230        ASSemble Second
                                                            portion of a group


                                                  240         Transmit group
Case 1:20-cv-01713-CFC Document 1-1 Filed 12/17/20 Page 3 of 33 PageID #: 83


U.S. Patent         May 17, 2011    Sheet 1 of 2          US 7,944.935 B2



        5-MAC-d PDUs, P.
        5-MAC-d PDUs, P2
        5-N MAC-d PDUs, P.
                                                     MAC-e PDU

        5-MAC-d PDUs, P.
Case 1:20-cv-01713-CFC Document 1-1 Filed 12/17/20 Page 4 of 33 PageID #: 84


U.S. Patent         May 17, 2011       Sheet 2 of 2           US 7,944.935 B2



                         2OO          Receive data
                                        packetS


                                  Store data packets in
                   210         queues acCording to priority


                         220
                                     ASSemble first
                                   portion of a group


                         230        ASSemble Second
                                   portion of a group


                         240         Transmit group


                                      FIG. 3
                                                      410

                                                  ,
Case 1:20-cv-01713-CFC Document 1-1 Filed 12/17/20 Page 5 of 33 PageID #: 85


                                                      US 7,944,935 B2
                               1.                                                                       2
    METHOD FOR PRIORITY BASED QUEUING                                       Preferably, according to the first rule, data packets are
           AND ASSEMBLING OF PACKETS                                     selected from the queue containing the highest priority of the
                                                                         data packets. This ensures that the highest priority data pack
   The invention relates to a method of multiplexing data                ets are assigned a regular portion of the capacity.
packets, to a multiplexing apparatus for multiplexing data                  Preferably, according to the second rule, data packets are
packets, to a communication terminal comprising the multi                selected from one or more of the queues containing data
plexing apparatus, and to a communication system compris                 packets having a lower priority than the highest priority. This
ing the communication terminal. The invention has applica                ensures that the lower priority data packets are assigned some
tion in, for example but not exclusively, mobile                         capacity.
communication systems such as the Universal Mobile Tele
                                                                    10      In one embodiment, according to the second rule, data
communication System (UMTS).                                             packets are selected from any queue, except at least the high
   There is a requirement in communication systems to mul                est priority queue, for which the data packets have experi
tiplex data packets having different priorities. For example, in         enced a delay longer than a threshold delay. The threshold
                                                                         delay may be the same or different for the queues. This
UMTS for an Enhanced Uplink Data Channel (E-DCH), at                15   approach can assist compliance with a QoS delay require
the Medium Access Control (MAC) layer data packets,                      ment.
referred to as MAC-d Protocol Data Units or MAC-d PDUs,                     In one embodiment, according to the second rule, data
are grouped together for transmission to form larger,                    packets are selected from any queue which has more data
enhanced PDUs termed MAC-e PDUs. When there is a con                     awaiting transmission thana threshold amount of data, except
tinuous supply of MAC-d PDUs having the highest priority,                at least the highest priority queue. This approach can reduce
the MAC-e PDUs can be filled with these high priority                    the likelihood of buffer overrun in which a queue length
MAC-d PDUs, but when there are fewer high priority MAC-d                 exceeds the available buffer size.
PDUs to be transmitted, any spare capacity in the MAC-e                     In one embodiment, the sizes of the first and second por
PDUs can be used to transmit waiting MAC-d PDUs having                   tions of the group of data packets transmitted is adapted
a lowerpriority. In this way, a MAC-e PDU can accommodate           25   according to the prevailing mix of priorities of the data pack
a combination of different priorities of MAC-d PDU.                      ets, or according to the amount of data in the queues, or
   In UMTS, the process of multiplexing of MAC-d PDUs                    according to the delay experienced by data in each queue
into MAC-e PDUs is responsible for ensuring that MAC-d                   relative to a delay criterion for the respective queue. This
flow priorities are taken into account in an appropriate way. In         approach can enable efficient use of transmission capacity
the simplest case, this multiplexing could simply follow the        30   and can assist compliance with a QoS requirement.
priorities directly. An example illustrated in FIG. 1 shows                 According to a second aspect of the invention there is
queues 5 of MAC-d PDUs having different priorities P, ... P.             provided a multiplexing apparatus for multiplexing data
with the priorities decreasing from P through to P. being                packets having different assigned priorities, comprising
multiplexed by a selector switch 6 onto a MAC-e PDU 7. The               means for receiving data packets, means for operating a queue
MAC-e PDU can accommodate four MAC-d PDUs, and is                   35   for each different priority of data packet, means for assem
populated with the MAC-d PDUs having the highest priority                bling a group of the data packets wherein a first portion of the
available. In this simple scheme if we have continuous high              group is populated with data packets by selecting data packets
priority MAC-d PDUs arriving for transmission, then the                  from one or more of the queues according to a first rule and a
transmission of simultaneously-arriving lower-priority                   second portion of the group is populated with data packets by
MAC-d PDUs will be delayed. Strictly priority-based multi           40   selecting data packets from one or more of the queues accord
plexing of MAC-d PDUs into the MAC-e PDUs will not                       ing to a second rule, and means for transmitting the group.
always lead to the optimal filling of the MAC-e PDUs and                    According to a third aspect of the invention there is pro
would be too inflexible to satisfy all QoS (Quality of Service)          vided a communication terminal comprising the multiplexing
requirements for PDUs, such as delay requirements and bit                apparatus in accordance with the second aspect of the inven
rate requirements. For example, queues containing low pri           45   tion.
ority PDUs may experience starvation, being starved of                     According to a fourth aspect of the invention there is pro
opportunities to transmit their PDUs.                                    vided a communication system comprising, for transmitting
   An object of the invention is to enable flexible and efficient        data packets, a first communication terminal in accordance
multiplexing of data packets.                                            with the second aspect of the invention, and a second com
   According to a first aspect of the invention there is provided   50   munication terminal for receiving the data packets.
a method of multiplexing data packets having different                     The invention will now be described, by way of example,
assigned priorities, comprising: receiving data packets; oper            with reference to the accompanying drawings wherein;
ating a queue for each different priority of data packet; assem            FIG. 1 is a schematic diagram illustrating a prior art
bling a group of the data packets wherein a first portion of the         method of MAC-d multiplexing:
group is populated with data packets selected from one or           55     FIG. 2 is a multiplexing apparatus in accordance with the
more of the queues according to a first rule and a second                invention;
portion of the group is populated with data packets selected               FIG. 3 is a flow chart illustrating a further method of
from one or more of the queues according to a second rule:               multiplexing in accordance with the invention; and
and transmitting the group.                                                FIG. 4 is a communication system in accordance with the
   The invention provides flexibility for appropriate handling      60   invention.
of priorities, guaranteed bit-rates and starvation scenarios by            Referring to FIG. 2, there is illustrated an apparatus for
dividing a data packet, such as a MAC-e PDU, that is large               multiplexing 300, hereafter referred to as a multiplexing
enough to accommodate a plurality of Smaller data packets,               apparatus 300. There is an input 10 for receiving data packets.
such as MAC-d PDUs, into at least two portions and enabling              Coupled to the input 10 is an input buffer 20, such as a random
different multiplexing rules to be used for the different por       65   access memory, for storing the received data packets. There is
tions. In this way, a combination of data packets having dif             a bank 40 of a plurality of queue stores 50 for containing
ferent priorities may be transmitted.                                    queues and which may comprise a storage medium such as
Case 1:20-cv-01713-CFC Document 1-1 Filed 12/17/20 Page 6 of 33 PageID #: 86


                                                        US 7,944,935 B2
                                3                                                                         4
random access memory. The input buffer 20 is coupled to the                from data packets having a lower priority, or lower priorities.
bank 40 by means of a first routing means 30, such as a switch             At step 240 the assembled group comprising the first portion
or a functional equivalent, for routing each data packet from              90 and second portion 95 is transmitted. The process is
the input buffer 20 to one of the queue stores 50 according to             repeated for further data packets.
a priority assigned to each data packet. The priority may be                  Some examples are given below of how the data packets
assigned to each data packet prior to reception of the data                may be selected from the queues in the queue stores 50 to
packet, or may be assigned by a control means 110. Alterna                 populate the group of data packets assembled in the first
tively, the packets may be routed to the queue stores 50                   portion 90 and second portion 95 of the output buffer 80. In
according to their respective MAC-d flows, with each flow                  general we canassume that the resources available for the first
having an associated priority; this approach may be used if for       10   portion 90 and the second portion 95 are both known before
example the flow priorities are changed dynamically. There is              the multiplexing operation is carried out, for example interms
an output buffer 80. Such as a random access memory, for                   of the number of PDU’s which can be transmitted. In the case
storing the data packets prior to transmission on an output                that the resources are not known exactly in advance, for
100. The output buffer 80 comprises a first portion 90 and a               example if the total available resource depends in any way on
second portion 95. The first portion 90 and the second portion        15   the outcome of the multiplexing, it may be necessary to con
can each accommodate at least one data packet. Data packets                sider the outcome of the multiplexing for a number of pos
are selected for transfer from the queue stores 50 to the output           sible resource allocations and then select one of them.
buffer 80 by means of a second routing means 60, such as a                 1) Strict priority based selection: In this case each MAC-d
Switch or a functional equivalent, and are transferred into the              flow is assigned a priority. Then for the first selection, data
first portion 90 or the second portion 95 by means of a switch               packets are taken from the queue having the highest prior
70. The first and second routing switches 30, 60 and the                     ity until the resource available for the first portion 90 is
switch 70 are controlled by a control means 110, such as a                   filled. If this queue becomes empty, data packets are taken
microprocessor. The control means 110 controls the routing                   from the queue with the next highest priority and so on. For
of the data packets to the output buffer 80 according to a                   the second portion 95 the same procedure is carried out, but
predetermined criterion. The control means 110 may also               25     for a subset of the queues. Suitable selection of the subset
control the sizes of the first and second portions 90, 95.                   can enable the multiplexing apparatus 300 to avoid starva
   The control means 110 may be adapted to populate the first                tion of particular queues, for example to enable a delay
portion 90 with data packets from the queue store 50 contain                 criterion to be met.
ing the highest priority data packets.                                     2) Fair selection for the second portion: In this case the second
   The control means 110 may be adapted to populate the               30      portion 95 is populated by taking one data packet in turn
second portion 95 with data packets from one or more of the                   from each of the Subset of queues, excluding the highest
queue stores 50 containing data packets of a lower priority                   priority queue. To maximise fairness, especially when a
than the highest priority. The lower priority data packets                    large number of queues are present, the last selected queue
selected to populate the second portion 95 may be those                       may be remembered for use in Subsequent multiplexing
which have experienced a delay longer than a predetermined            35      operations.
delay threshold, or those that have experienced the longest                3) As a variation on 2), if the resource available for the first
delay. The predetermined delay threshold may be different or                  portion 90 is not fully used, then the unused resource can be
the same for each of the queue stores 50. The lower priority                  made available for the second portion 95.
data packets selected to populate the second portion 95 may                4) As a further variation on 2), the second portion 95 can be
be those in a queue store 50 which contains a number of data          40      populated before the first portion 90. This may allow some
packets above a predetermined occupancy threshold. The                        flexibility in regard to which queues make use of which of
predetermined occupancy threshold may be different or the                     the portions.
same for each of the queue stores 50. The selection of data                5) The first and second portions 90, 95 could be populated
packets to populate the second portion 95 need not be in order                from different subsets of the queues.
of priority.                                                          45   6) The priorities can modified in a dynamic way, for example
   The control means 110 may adapt the size of the first                      in response to commands or information received by the
portion 90 and the second portion 95 according to the prevail                 multiplexing apparatus 300. Such modification can be
ing mix of priorities of the data packets stored in the bank 40.              applied to either or both of the first and second portions 90.
or according to the amount of data packets stored in the queue                95. For example, if the transmission delay of a particular
stores 50, or according to the delay experienced by data              50      queue increases above a particular threshold, the priority of
packets in each queue store 50 relative to a delay criterion for              that queue may be temporarily increased in order to enable
the respective queue, or according to a received signal indica                data from that queue to use a different one of the portions.
tive of a mix of first and second portions. In the latter case, the        7) One or both selections for the first and second portions 90.
mix may comprise, for example, an indication of relative                      95 can be based on the amount of data in the respective
proportions or absolute sizes.                                        55      queues, for example assigning highest priority to the queue
   Referring to FIG. 3, the illustrated method of multiplexing               with most data.
commences at step 200 where some data packets are received                 8) Length of queue can be used to arbitrate between queues of
by the multiplexing apparatus 300. They may be received                       equal priority, for example by selecting from the longest
with priorities already assigned to them, or priorities may be               queue.
assigned after receipt. At step 210 the data packets are stored       60   9) One or both selections for the first and second portions 90.
into the set of queue stores 50, one queue store for each                     95 can be modified to take into account the length of queue,
priority level P. . . P. One way of identifying which queue                   for example by preferentially selecting from queues
store 50 a data packet is stored in is by a label signifying the              exceeding a certain length.
packets priority level. At step 220 a first portion 90 of a group          10) The selection can be based on the QoS currently achieved
of data packets is assembled from data packets having the             65      for a particular data flow. For example, data can be prefer
highest priority of the stored data packets. At step 230 a                    entially selected from a queue where the average or worst
second portion 95 of a group of data packets is assembled                     case delay is exceeding a QoS requirement.
Case 1:20-cv-01713-CFC Document 1-1 Filed 12/17/20 Page 7 of 33 PageID #: 87


                                                       US 7,944,935 B2
                                5                                                                        6
11) The size of the resource for each portion 90, 95 can be               the art of data communication which may be used instead of
   adapted to take into account the amount of data in each                or in addition to features already described herein.
   queue, for example dividing the resource in a way which is
   proportional to the amount of data in the relevant queues.               The invention claimed is:
12) The size of the resource for each portion 90, 95 can be          5       1. A microprocessor-based method of multiplexing data
   adapted to take into account the QoS requirements of the               packets having different assigned priorities, comprising:
   data in each queue, for example dividing the resource in a                receiving data packets;
   way which gives more resource to the selection which has                  operating a queue for each different priority of data packet;
   the strictest QoS requirements.                                           assembling a group of the data packets wherein a first
13) The size of the resource for each portion 90, 95 can be          10         portion of the group is populated with data packets
   adapted to take into account the QoS currently being                         Selected from one or more of the queues according to a
   achieved for the data in each queue, for example dividing                    first rule and a second portion of the group is populated
   the resource in a way which gives more resource to the                       with data packets selected from one or more of the
   portion 90, 95 which is not meeting, or is furthest from                     queues according to a second rule; and
   meeting, any delay requirements.                                  15      transmitting the group, wherein the size of the first and
   Criteria other than priority may be used to determine which                  second portions is adapted according to the delay expe
queue Store 50 each data packet is assigned to, for example,                    rienced by data in each queue relative to a delay criterion
type of data or a quality of Service requirement of the data                    for the respective queue.
packet. In this case the data packets do not need to have an                 2. The method of multiplexing as claimed in claim 1
explicit priority assigned to them, instead data type function            wherein according to the first rule data packets are selected
ing as an equivalent characteristic to priority, or instead the           from the queue containing the highest priority of the data
data type defining an implicit priority. Similarly, criteria other        packets.
than priority may be used to determine which of the first and                3. The method of multiplexing as claimed in claim 1,
second portions 90.95 each data packet may be assigned to.                whereinaccording to the second rule data packets are selected
   Referring to FIG. 4, there is illustrated a communication         25   from one or more of the queues containing data packets
system comprising a communication terminal 410 for trans                  having a lower priority than the highest priority.
mitting data and a communication terminal 400 for receiving                  4. The method of multiplexing as claimed in claim 1,
the transmitted data. The communication terminal 410 for                  whereinaccording to the second rule data packets are selected
transmitting data comprises the apparatus for multiplexing                from any queue, except at least the highest priority queue, for
300 as described above with reference to FIG. 2 coupled to a         30   which the data packets have experienced a delay longer than
transceiver 310 for transmitting data and receiving acknowl               a threshold delay.
edgements, and a processor 320 for processing the received                   5. The method of multiplexing as claimed in claim 1,
acknowledgements and delivering a signal on an output 330.                whereinaccording to the second rule data packets are selected
   The multiplexing apparatus 300 may be adapted to receive               from any queue which has more data awaiting transmission
on an input 100, for example via the transceiver 310, a signal       35   than a threshold amount of data, except at least the highest
indicative of a mix of first and second portions 90, 95, and              priority queue.
may be adapted to set the size of the first and second portions              6. The method of multiplexing as claimed in claim 1,
90, 95 in response to the signal. The multiplexing apparatus              comprising adapting the size of the first and second portions
300 may be adapted to receive on an input 100, for example                according to the prevailing mix of priorities of the data pack
via the transceiver 310, a signal indicative of how the data         40 etS.
packets may be selected from the queue stores 50 to populate                7. The method of multiplexing as claimed in claim 1,
the group of data packets assembled in the first portion 90 and           comprising adapting the size of the first and second portions
second portion 95 of the output buffer 80, and to adapt its               according to the amount of data in the queues.
operation in accordance with the signal. Such signals may be                8. The method of multiplexing as claimed in claim 1,
transmitted by the communication terminal 400 or another             45   comprising receiving a signal indicative of a mix of first and
SOUC.                                                                     second portions and adapting the size of the first and second
  Although the invention has been described with the output               portions in response to the signal.
buffer80 having a first portion 90 and a second portion.95, the             9. A multiplexing apparatus for multiplexing data packets
use of additional portions is not precluded, and the techniques           having different assigned priorities, comprising:
described may be applied to populating the additional por            50     means for receiving data packets;
tions.                                                                      means for operating a queue store for each different prior
  Although the invention has been described with reference                     ity of data packet;
to UMTS, its use is not limited to UMTS, and it can be used                 means for assembling a group of the data packets wherein
in other communication systems, particularly in mobile com                     a first portion of the group is populated with data packets
munication systems. The use of the invention is not limited to       55        by selecting data packets from one or more of the queue
wireless communication systems.                                                stores according to a first rule and a second portion of the
   In the present specification and claims the word “a” or “an                 group is populated with data packets by selecting data
preceding an element does not exclude the presence of a                        packets from one or more of the queue Stores according
plurality of such elements. Further, the word “comprising                      to a second rule; and
does not exclude the presence of other elements or steps than        60     means for transmitting the group, wherein the size of the
those listed.                                                                  first and second portions is adapted according to the
   The inclusion of reference signs in parentheses in the                      delay experienced by data in each queue relative to a
claims is intended to aid understanding and is not intended to                 delay criterion for the respective queue.
be limiting.                                                                10. The multiplexing apparatus as claimed in claim 9
   From reading the present disclosure, other modifications          65   wherein according to the first rule data packets are selected
will be apparent to persons skilled in the art. Such modifica             from the queue Store containing the highest priority of the
tions may involve other features which are already known in               data packets.
Case 1:20-cv-01713-CFC Document 1-1 Filed 12/17/20 Page 8 of 33 PageID #: 88


                                                    US 7,944,935 B2
                              7                                                                     8
   11. The multiplexing apparatus as claimed in claim 9.                 15. The multiplexing apparatus as claimed in claim 9.
whereinaccording to the second rule data packets are selected         comprising means for adapting the size of the first and second
from one or more of the queue Stores containing data packets          portions according to the amount of data in the queue Stores.
having a lower priority than the highest priority.
   12. The multiplexing apparatus as claimed in claim 9.                 16. The multiplexing apparatus as claimed in claim 9.
whereinaccording to the second rule data packets are selected         comprising means for receiving a signal indicative of a mix of
from any queue Store, except at least the highest priority            first and second portions and means for adapting the size of
queue Store, for which the data packets have experienced a            the first and second portions in response to the signal.
delay longer than a threshold delay.                                     17. A communication terminal comprising the multiplex
   13. The multiplexing apparatus as claimed in claim 9.         10   ing apparatus as claimed in claim 9.
whereinaccording to the second rule data packets are selected
from any queue Store which has more data awaiting transmis               18. A communication system comprising a first communi
sion than a threshold amount of data, except at least the             cation terminal as claimed in claim 17 for transmitting data
highest priority queue Store.                                         packets, and a second communication terminal for receiving
   14. The multiplexing apparatus as claimed in claim 9.         15
                                                                      the data packets.
comprising means for adapting the size of the first and second
portions according to the prevailing mix of priorities of the
data packets.
Case 1:20-cv-01713-CFC Document 1-1 Filed 12/17/20 Page 9 of 33 PageID #: 89




       EXHIBIT B
Case 1:20-cv-01713-CFC Document 1-1 Filed 12/17/20 Page 10 of 33 PageID #: 90

                                                                                                US007554943B2


(12) United States Patent                                                     (10) Patent No.:                 US 7,554,943 B2
       Moulsley et al.                                                        (45) Date of Patent:                      Jun. 30, 2009
(54) RADIO COMMUNICATION SYSTEM                                                 5,117,501 A *      5/1992 Childress et al. ........... 455,111
                                                                                5,381,443 A        1/1995 Borth et al.
(75) Inventors: Timothy James Moulsley, Caterham                                5,469,469 A * 1 1/1995 Haines ....................... 375,131
                     (GB); Matthew Peter John Baker,                            5,506,863. A  4/1996 Meidan et al.
                     Canterbury (GB)                                            5,625,878 A * 4/1997 Lopponen et al. .            ... 455,509
                                                                                5,732,353 A *     3/1998 Haartsen ...........     ... 455,450
(73) Assignee: Koninklijke Philips Electronics N.V.                             5,870,391 A * 2/1999 Nago ......................... 370,330
                     Eindhoven (NL)                                             5,875,202 A *     2/1999 Venters et al. .............. T14,807
                                           -                                    5,940,380 A *     8/1999 Poon et al. ........     ... 370,330
(*) Notice:          Subject to any disclaimer, the term of this                6,901,065 B1* 5/2005 Ehrstedt et al. ............. 370,341
                     patent is extended or adjusted under 35
                     U.S.C. 154(b) by 682 days.
(21) Appl. No.:            10/503,429                                                               (Continued)
                                                                                       FOREIGN PATENT DOCUMENTS
(22) PCT Filed:            Jan. 27, 2003
                                                                         EP                 O650304 A2        4f1995
(86). PCT No.:             PCT/B03/00225
        S371 (c)(1),
        (2), (4) Date:     Aug. 3, 2004                                                     (Continued)
(87) PCT Pub. No.: WO03/067915                                           Primary Examiner Kwang BYao
                                                                         Assistant Examiner—Andrew Lai
        PCT Pub. Date: Aug. 14, 2003                                     (57)                      ABSTRACT
(65)                     Prior Publication Data
        US 2005/0O83977 A1            Apr. 21, 2005                      In a radio communication system having a data channel for
                                                                         the transmission of data packets from a primary station to a
(30)           Foreign Application Priority Data                         secondary station, a plurality of downlink control channels
  Feb. 8, 2002     (GB) ................................. O2O2991.6      are used to signal information relating to packet transmission.
  Feb. 12, 2002 (GB) ................................. O2O3263.9         A problem with this scheme is that with a fixed control chan
                                                                         nel allocation system throughput (T) for a given offered load
(51) Int. Cl.                                                            (O) can be significantly reduced in a worst case scenario (for
        H0474/00                 (2006.01)                               example two secondary stations using the same control chan
(52) U.S. Cl. ....................................... 370/329; 370/343   nel). One solution uses an indicator signal to inform a sec
(58) Field of Classification Search ................. 370/329,           ondary station of the control channel it should receive, but this
                               370/330, 243,343, 341, 468, 503           adds significant complexity to the system. The present inven
     See application file for complete search history.                   tion provides a simpler scheme having similar benefits by
                                                                         shuffling the allocation of control channels to secondary sta
(56)                     References Cited                                tions, according to a defined sequence for each secondary
                 U.S. PATENT DOCUMENTS
                                                                         station, thereby avoiding the worst case scenario.
       2,292.387 A * 8/1942 Markey et al. ................ 380.34                          17 Claims, 1 Drawing Sheet
Case 1:20-cv-01713-CFC Document 1-1 Filed 12/17/20 Page 11 of 33 PageID #: 91


                                                           US 7,554,943 B2
                                                                      Page 2

               U.S. PATENT DOCUMENTS                                       JP           05-114883. A    5, 1993
 2002/0010615 A1        1/2002 Jacobs ........................... 705/9    JP            11-355860 A   12, 1999
 2002/015.0125 A1* 10/2002 Nago ......................... 370,503
            FOREIGN PATENT DOCUMENTS
GB               23O1749. A        12/1996                                 * cited by examiner
Case 1:20-cv-01713-CFC Document 1-1 Filed 12/17/20 Page 12 of 33 PageID #: 92


U.S. Patent                          Jun. 30, 2009           US 7,554,943 B2




                                                 Single channel
                                                indicator signal -----
                                              Shuffled channel - - - -
Case 1:20-cv-01713-CFC Document 1-1 Filed 12/17/20 Page 13 of 33 PageID #: 93


                                                      US 7,554,943 B2
                               1.                                                                   2
         RADIO COMMUNICATION SYSTEM                                     According to a first aspect of the present invention there is
                                                                     provided a radio communication system having a data chan
                      TECHNICAL FIELD                                nel for the transmission of data packets from a primary station
                                                                     to a secondary station and a plurality of control channels for
   The present invention relates to a radio communication 5 signalling of control information relating to the data packets
system and further relates to primary and secondary stations from the primary station to the secondary station, wherein the
for use in Such a system and to a method of operating Such a primary station comprises means for allocating one of the
system. While the present specification describes a system control channels to the secondary station and means for
with particular reference to the Universal Mobile Telecom changing the allocated control channel according to a defined
munication System (UMTS), it is to be understood that such 10 sequence, and the secondary station comprises means for
techniques are equally applicable to use in other mobile radio monitoring the currently allocated control channel to deter
systems.                                                             mine information about packet transmissions.
                                                                        By changing the control channel allocation, system perfor
                     BACKGROUND ART                                  mance is greatly enhanced under worst-case conditions with
                                                                  15 out the need for an indicator signal, which introduces signifi

   There is a growing demand in the mobile communication cant extra complexity. The defined sequence may repeat
area for a system having the ability to download large blocks regularly, for example once per frame, and may use as a
of data to a Mobile Station (MS) on demand at a reasonable timing reference a common downlink channel, for example a
rate. Such data could for example be web pages from the synchronisation channel in UMTS.
Internet, possibly including video clips or similar. Typically a        When control channels are allocated to a plurality of sec
particular MS will only require such data intermittently, so ondary stations, their respective defined sequences are pref
fixed bandwidth dedicated links are not appropriate. To meet erably all different (provided the number of secondary sta
this requirement in UMTS, a High-Speed Downlink Packet tions is not too great), and some (but not necessarily all) of the
Access (HSDPA) scheme is being developed which may 25 sequences may include only a single control channel.
facilitate transfer of packet data to a mobile station at up to 4       According to a second aspect of the present invention there
Mbps.                                                                is provided a primary station for use in a radio communication
   A particular problem with the design of the HSDPA system having a data channel for the transmission of data
scheme is the mechanism for informing a MS of the presence packets from the primary station to a secondary station and a
of a data packet for it to receive and providing information 30 plurality of control channels for signalling of control infor
relating to the packet (typically including details of the par mation relating to the data packets from the primary station to
ticular transmission scheme employed, for example spread the secondary station, wherein means are provided for allo
ing code, modulation scheme and coding scheme). As cur cating one of the control channels to the secondary station and
rently proposed, this information is signalled on one of four for changing the allocated control channel according to a
available downlink control channels, distinguished by their 35 defined sequence.
spreading codes. The MS is instructed to decode one of the              According to a third aspect of the present invention there is
control channels by a two-bit indicator signal which is trans provided a secondary station for use in a radio communica
mitted on a low data rate dedicated downlink channel (the tion system having a data channel for the transmission of data
signal being inserted by puncturing). The MS then monitors packets from a primary station to the secondary station and a
the same control channel for Subsequent packets in a burst. 40 plurality of control channels for signalling of control infor
   This scheme conveniently supports the scheduling of up to mation relating to the data packets from the primary station to
four packets to different MSs in the same time interval. Use of the secondary station, wherein means are provided for deter
the indicator signal is intended to reduce the complexity of the mining which of the control channels is allocated to the sec
MS and its power consumption, as the MS only needs to ondary station, the allocated control channel being changed
monitor the dedicated downlink channel for the indicator 45 according to a defined sequence, and for monitoring the cur
signal instead of having to receive continuously all four con rently allocated control channel to determine information
trol channels. However, there are significant drawbacks with about packet transmissions.
the use of the indicator signal. One drawback is that an addi           According to a fourth aspect of the present invention there
tional slot format is required for the dedicated downlink chan is provided a method of operating a radio communication
nel (to accommodate the extra signal), which adds complex 50 system having a data channel for the transmission of data
ity. Another drawback is that the transmission power required packets from a primary station to a secondary station and a
for the indicator signal can be relatively high to ensure reli plurality of control channels for signalling of control infor
able reception of the signal even at the edge of a cell.             mation relating to the data packets from the primary station to
   One solution which avoids the use of an indicator signal is the secondary station, the method comprising the primary
for each MS to be allocated one of the four control channels, ss station allocating one of the control channels to the secondary
which it then continuously monitors. However, if more than station and changing the allocated control channel according
one MS is allocated the same control channel the flexibility of to a defined sequence, and the secondary station monitoring
packet scheduling is restricted. Another Solution is the provi the currently allocated control channel to determine informa
sion of one control channel for each MS; however, the poten tion about packet transmissions.
tially large number of channels required could use up exces- 60
sive system resources.                                                         BRIEF DESCRIPTION OF DRAWINGS

              DISCLOSURE OF INVENTION                         Embodiments of the present invention will now be
                                                           described, by way of example, with reference to the accom
   An object of the present invention is to provide an 65 panying drawings, wherein:
improved arrangement which does not require an indicator      FIG. 1 is a block Schematic diagram of a radio communi
signal or provision of a large number of control channels. cation system; and
Case 1:20-cv-01713-CFC Document 1-1 Filed 12/17/20 Page 14 of 33 PageID #: 94


                                                      US 7,554,943 B2
                              3                                                                      4
   FIG. 2 is a graph of worst-case system throughput T in                  In a system made in accordance with the present invention,
millions of bits per second (Mbps) against offered load O in            this problem is addressed by shuffling the allocation of con
Mbps for various control channel schemes.                               trol channels from one TTI to the next. Hence, if two stations
                                                                        110 share a control channel in one TTI they will have different
   MODES FOR CARRYING OUT THE INVENTION                            5    ones in the next TTI. If such a scheme is applied to the
                                                                        example above of two active stations 110, then a well-de
   Referring to FIG. 1, a radio communication system com                signed shuffling scheme should be able to reduce the prob
prises a primary station (BS) 100 and a plurality of secondary          ability of an “allocation collision' to 1/N, where N is the
stations (MS) 110. The BS 100 comprises a microcontroller               total number of control channels (four in the above
(LLC) 102, transceiver means (Tx/RX) 104 connected to              10   examples). The maximum loss in throughput would then be
antenna means 106, power control means (PC) 107 for alter               0.5/N, or 12.5% with N=4 (compared to 50% without
ing the transmitted power level, and connection means 108               shuffling).
for connection to the PSTN or other suitable network. Each                 Some examples of how shuffling may be done will now be
MS 110 comprises a microcontroller (LLC) 112, transceiver               presented, although the schemes themselves are not necessar
means (TX/RX) 114 connected to antenna means 116, and              15   ily optimal.
power control means (PC) 118 for altering the transmitted                  First consider the case of two control channels and four
power level. Communication from BS 100 to MS 110 takes                  stations 110. The allocation of control channels to each sta
place on a downlink channel 122, while communication from               tion (0 to 3) for each TTI (0 to 4) in a 10 ms frame is:
MS 110 to BS 100 takes place on an uplink channel 124.
  The general characteristics of the UMTS HSDPA were
outlined above and are summarised here for clarity:
                                                                                                             TTI
  There are (low data rate) dedicated uplink 124 and down
     link 122 channels between a BS 100 and each MS 110 in                  station         O         1       2       3        4
     its cell.
  A specific downlink channel 122 is used for high-speed           25         O
                                                                              1
                                                                                            O
                                                                                            1
                                                                                                      O
                                                                                                      1
                                                                                                              O
                                                                                                              1
                                                                                                                      O
                                                                                                                      1
                                                                                                                               O
                                                                                                                               1
    transmission of data packets. This channel is Subdivided                  2             O         1       O       1        O
    into Transmission Time Intervals (TTIs), where each                       3             1         O       1       O        1
    TTI is the time taken for transmission of a data packet. In
    UMTS the duration of a TTI is 2 ms, and this time period
    is also identified as a sub-frame (there being three time      30   This scheme could either repeat in the next frame or be made
     slots in a Sub-frame, and hence 5 time slots in a 10 ms            into a longer cycle.
    frame).                                                                Next, consider an extension of the above scheme to the case
  Up to four downlink control channels are provided, distin             of two control channels and six stations 110:
    guished by their spreading codes and each relating to
    transmission parameters of a data packet. Hence, up to         35
    four data packets can be transmitted simultaneously per
     TTI.                                                                                                    TTI
     The requirement for being able to schedule four data                   station         O         1       2       3        4
     packets to different stations 110 in the same TTI is to
     allow high system throughput to be achieved in a cell in      40         O             O         O       O       O        O
     which some stations 110 do not have the ability to                       1
                                                                              2
                                                                                            1
                                                                                            O
                                                                                                      1
                                                                                                      1
                                                                                                              1
                                                                                                              O
                                                                                                                      1
                                                                                                                      1
                                                                                                                               1
                                                                                                                               O
     receive all of the HSDPA downlink resource. For
                                                                              3             1         O       1       O        1
     example, some stations 110 may be able to receive only                   4             O         O       1       1        O
     5 spreading codes when there are up to 15 available.                     5             1         1       O       O        1
  A mechanism is provided for indicating to a particular MS        45
     110 that it is scheduled to receive a data packet and for            As a third example, consider a system with four
     indicating which control channel it should listen to in            channels and twelve stations 110:
     order to determine how to receive the packet.
  As described above, one possible mechanism is the trans
mission of an indicator signal on the dedicated downlink           50
channel 122 to inform a MS 110 of the transmission of a data                                                 TTI
packet. However, this mechanism has a number of problems.
  As an alternative each MS 110 could be allocated one of the               station         O         1       2       3        4
control channels to monitor, thereby avoiding the need for an                  O            O         O       O       O        O
indicator signal. However, if more than one MS 110 is allo         55          1            1         1       1       1        1
cated to a particular control channel the flexibility of packet                2
                                                                               3
                                                                                            2
                                                                                            3
                                                                                                      2
                                                                                                      3
                                                                                                              2
                                                                                                              3
                                                                                                                      2
                                                                                                                      3
                                                                                                                               2
                                                                                                                               3
scheduling is restricted. For example, consider two mobile                     4            O         1       2       3        O
stations 110, each with data to be sent but both allocated the                 5            1         2       3       O        1
same control channel. It would generally be desirable to send                  6            2         3       O       1        2
data simultaneously to both stations 110. However as both          60          7            3         O       1       2        3
                                                                               8            O         3       2       1        O
stations are sharing a control channel, only one packet can be                 9            1         O       3       2        1
sent at a time. Given that packet transmission is often bursty                10            2         1       O       3        2
in nature, this situation is likely to continue for several TTIs              11            3         2       1       O        3
and the system throughput could be only 50% of the maxi
mum. Greater scheduling flexibility could be introduced by         65
requiring each MS 110 to monitor two control channels, but at           It may not be required to have a unique shuffling pattern for
the cost of increased MS power consumption.                             each MS 110. In this case it seems preferable to take the
Case 1:20-cv-01713-CFC Document 1-1 Filed 12/17/20 Page 15 of 33 PageID #: 95


                                                     US 7,554,943 B2
                               5                                                                        6
station number as a shuffling pattern identifier, and to assign        each user. The packet size which can be sent is determined
stations 110 to each patterninascending sequence. Hence, for           mainly by the CIR (Carrier to Interference Ratio). This deter
small numbers of stations 110 all (or most) of them will have          mines the probability of successful transmission which will
a constant control channel allocation. Although convenient, it         be obtained with any given modulation and coding scheme.
is clearly not a requirement of the present invention that any         For each possible scheme an effective packet size can be
of the shuffling patterns relate to a constant control channel         calculated as PNXP (1-BLER), where N is the
allocation.                                                            number of channelisation codes which can be used, P is the
     The shuffling pattern of the third example can be repre           number of bits transmitted per channelisation code, and
sented as                                                              BLER is the estimated block error rate for the given trans
                                                                  10   mission scheme. N is most likely to be determined by the
                                                                       capability of of the MS 110 to receive a given number of
where: n is the number of the control channel to be used;              channelisation codes simultaneously, but it could be limited
N is the total number of control channels available; n is              by the number of codes allocated by the system. There will
the number of the TTI in the frame; a is a parameter taking            also be an upper bound on NXP, due to the amount of
values 0, 1 or 3; and b is a parameter taking values 0, 1, 2 or   15   data in the queue waiting to be sent to that MS.
3.                                                                        A viable approach is to calculate the maximum value of
   Simulations of worst-case system throughput were per                P. for each MS 110 at each TTI (sub-frame). Then sort this
formed using the shuffling pattern of the third example. The           into a list in order of decreasing P, then schedule transmis
following are the main assumptions made for the detailed               sion of packets to each MS starting at the front of the list and
specification of the simulated system:                                 working down it until all the available downlink resource is
   Hexagonal 19-cell layout, with a representative segment of          assigned. Further variations are possible in which the power
      the central cell considered for the throughput estimate.         assigned to each packet might be adjusted to optimise perfor
                                                                         aCC.
   Number of stations 110 (per cell)=12
   Static TTI=3 slots (2 ms)                                             Such a scheduler has the aim of maximising total through
   Propagation exponent 3.76                                      25   put for those stations 110 which have been granted access to
   Single path Rayleigh fast fading model (flat spectrum)              HSDPA
   Channel conditions stationary during a TTI                            Other general assumptions are that:
   MS speed 3 km/h                                                       A data packet for any user can be allocated to any chan
   Standard deviation of log-normal shadowing 8 dB                         nelisation code.
   Shadowing correlation between sites=0.5                        30     More than one channelisation code can be allocated to one
                                                                            USC.
   30% of BS power allocated to common channels etc in all
       cells                                                             The code block size is equal to the amount of data that can
     70% of BS power allocated to HSDPA in all interfering                 be sent with one channelisation code, which means that
       cells                                                               a “packet may comprise multiple code blocks sent in
     70% of BS power available to HSDPA in wanted cell            35       parallel within one TTI.
     Overheads due to dedicated channels associated with                 Re-transmissions and first transmissions to the same user
       HSDPA not considered                                                are not allowed within the same TTI.
   10 spreading codes available for HSDPA                                The modulation, coding scheme and power level for first
  MS capability: 5 spreading codes                                         transmissions are chosen to maximise throughput.
                                                                  40     All re-transmissions are scheduled before first transmis
   Spreading factor-16                                                      sions, thus giving them a higher priority, and no first
  Available Modulation and Coding Schemes (MCS):                            transmissions are allowed to a MS 110 while any re
   1. QPSK 1/4 rate                                                         transmissions remain to be sent.
  2. QPSK 1/2 rate                                                       The modulation and coding scheme of a re-transmission is
  3. QPSK 3/4 rate                                                45        the same as for the first transmission.
  4. 16-QAM 1/2 rate                                                      The results of the simulation are shown in FIG.2, as a graph
   5. 16-QAM3/4 rate                                                   of system throughput T in millions of bits per second (Mbps)
   Equal transmission power per code                                   against offered load O in Mbps. Results are shown for three
   Frame error rate computed from Signal to Interference               control channel Schemes. In the first, shown as a Solid line,
      Ratio (SIR) and block code performance bounds.              50   each MS 110 is allocated a single control channel (and all
  To represent streaming services it is assumed that the               stations 110 are allocated the same control channel for this
offered load is comprised of one constant rate data stream per         worst-case scenario). In the second, shown as a dashed line,
MS 110. For simplicity equal bit rates are also assumed for            an indicator signal is used to inform a MS 110 of which
each data stream. The data for each user is assumed to arrive          control channel to monitor, hence each MS 110 is effectively
at a queue in the BS 100, and the queue is updated every TTI.     55   monitoring all four channels. In the third, shown as a chain
It is assumed that one CRC (Cyclic Redundancy Check) is                dashed line, a shuffling control channel allocation is used as
attached per packet.                                                   shown for the third example above.
   As a default, Chase combining of re-transmissions is                   The results clearly show that the first scheme can result in
assumed. An erroneous packet is re-transmitted with the same           significantly degraded performance under worst-case condi
MCS. Perfect maximum ratio combining is assumed, and the          60   tions, while the second and third schemes have comparable
final SIR is computed as the sum of the SIRs of the two                performance. Although the use of an indicator signal provides
packets to be combined.                                                the best results, the results from use of a shuffling control
     The simulated scheduler is novel, and is intended to maxi         allocation scheme are not significantly worse while, as dis
mise system throughputs. This is done by giving priority to            cussed above, providing significant simplifications to system
the users which can send the largest packets. For the case of a   65   implementation.
fixed transmission time this is equivalent to scheduling                  In embodiments of the present invention, a range of modi
according to the maximum bit rate that can be provided to              fications to the schemes described above are possible. The BS
Case 1:20-cv-01713-CFC Document 1-1 Filed 12/17/20 Page 16 of 33 PageID #: 96


                                                      US 7,554,943 B2
                               7                                                                        8
100 could agree a shuffling pattern with each MS 110. Then if           desirable to limit the size of the message needed (e.g. to one
a MS 110 correctly decodes the control channel for the cur              or two bits). Therefore the change could be to a new channel
rent TTI, the principle (currently employed in HSDPA) that it           from a small set of available channels or to a new channel
decodes the same control channel in the next TTI should be              which is the next one in a defined sequence.
interpreted to mean that in the next TTI the MS 110 decodes        5       The description above related to the BS 100 performing a
the control channel indicated by its assigned shuffling pattern         variety of roles relating to the present invention. In practice
(which may or may not be the same as that for the current               these tasks may be the responsibility of a variety of parts of
TTI).                                                                   the fixed infrastructure, for example in a “Node B, which is
   The time duration of the control channel allocation cycle            the part of the fixed infrastructure directly interfacing with a
need not be one frame but could be any convenient length.          10   MS 110, or at a higher level in the Radio Network Controller
The timing reference for the shuffling sequence could be a              (RNC). In this specification, the use of the term “base station”
common downlink channel Such as a synchronisation chan                  or “primary station' is therefore to be understood to include
nel.                                                                    the parts of the network fixed infrastructure involved in an
  The protocol could be modified so that if a MS 110 detects            embodiment of the present invention.
a control channel transmission but the CRC fails, the MS 110       15      As well as its application in a FDD (Frequency Division
sends a NACK (negative acknowledgement), which could be                 Duplex) system as described above, the present invention
different from that sent when the CRC for a data packet fails.          could be applied in other types of communication system. For
This would reduce the power requirements for control chan               example, it could be used in a Time Division Duplex (TDD)
nel transmission, since a higher error rate could then be tol           system with the modification that the physical channels used
erated. This would give the BS 100 some flexibility in choos            may also be distinguished by their use of different time slots
ing the control channel power, but it might restrict the use of         or other defined time interval.
non-self-decodable redundancy versions for the re-transmis
sion of data packets (where the original data cannot be                   The invention claimed is:
deduced from the re-transmission alone).                                   1. A radio communication system having a data channel for
  The transmission of control channels could be restricted in      25
time to one out of every NTTIs (at least for the first packet of        the transmission of data packets from a primary station to a
                                                                        secondary station and a plurality of control channels for sig
a group). This would allow the MS 110 to save some power by             naling of control information relating to the data packets from
not continuously decoding a control channel. The first allo             the primary station to the secondary station, wherein the
cated TTI could be a MS-specific parameter. The restriction             primary station comprises means for allocating one of the
could be relaxed when data transmission starts (e.g. when the      30
                                                                        control channels to the secondary station and means for
BS 100 has received an ACK (acknowledgement) for the first              changing the allocated control channel according to a defined
packet in a sequence of packets). This event could set a timer.         sequence known to both the primary station and the second
When the timer expires the situation could revert to use of             ary station, and the secondary station comprises means for
every N'TTI. A range of sequences other than one in every N             monitoring the currently allocated control channel to deter
TTIs could also be used.                                           35
  There is an alternative method for resolving the scheduling           mine information about packet transmissions, wherein the
                                                                        defined sequence is configured to reduce probability of an
problem where more than one MS 110 needs to be sent data at             allocation collision to 1/N, where N is a total number of the
the same time, but they have been allocated the same control            control channels.
channel. The format of the control channel is modified to
contain an indication that a different physical layer message is   40     2. The system as claimed in claim 1, wherein means are
intended for the MS 110. In a UMTS embodiment this is                   provided for regularly repeating the defined sequence.
preferably as an alternative (rather than an addition) to the             3. The system as claimed in claim 2, wherein the radio
                                                                        channels are divided into time frames and in that means are
information on the format of a data packet to be sent on the            provided for repeating the defined sequence once per frame.
downlink data channel. This indication could a single bit flag.
The physical layer message in this case would be an instruc        45     4. The system as claimed in claim 1, wherein a timing
tion to change one or more of the control channel(s) which the          reference for repetition of the defined sequence is provided by
MS 110 should monitor, from a among a pre-defined set. In a             a common downlink channel.
UMTS embodiment the existing ACK/NACK signalling (cur                      5. The radio communication system of claim 1, wherein a
rently intended to relate to data on the downlink data channel)         number of the secondary station is a shuffling pattern identi
could be used to indicate whether the physical layer message       50   fier, and the secondary station is assigned to a pattern of the
was received correctly by the MS 110. Alternatively different           defined sequence in an ascending sequence of numbers of
codewords could be used in the ACK/NACK field for this                  secondary stations.
purpose. Some of the existing control channel structure could              6. The radio communication system of claim 1, wherein an
be used (for example data fields identifying the intended               erroneous packet is re-transmitted before transmission of a
recipient, or CRCs for error detection). Other physical layer      55   new packet.
messages might be conveyed in the same way, as an alterna                  7. A primary station for use in a radio communication
tive to using the control channel to describe the format of a           system having a data channel for the transmission of data
packet on the data channel. This may require a multi-bit                packets from the primary station to a secondary station and a
indication/flag of message type. Preferably substantially the           plurality of control channels for signaling of control informa
same format would be used on control channel, irrespective of      60   tion relating to the data packets from the primary station to the
the message contents.                                                   secondary station, wherein means are provided for allocating
  A further alternative is to add a data field to the control           one of the control channels to the secondary station and for
channel so that a message to change the control channel                 changing the allocated control channel according to a defined
allocation can be sent at the same time as a data packet. This          sequence known to both the primary station and the second
avoids loss of data transmission capacity in the downlink.         65   ary station, wherein the defined sequence is configured to
Such a message could indicate that, starting with a future TTI.         reduce probability of an allocation collision to 1/N, where N
the control channel should change. In this case it would be             is a total number of the control channels.
Case 1:20-cv-01713-CFC Document 1-1 Filed 12/17/20 Page 17 of 33 PageID #: 97


                                                       US 7,554,943 B2
                                                                                                      10
   8. The primary station as claimed in claim 7, further com             ment to the primary station to indicate that the allocated
prising means for scheduling data packets for a plurality of             control channel is successfully detected but cannot be cor
secondary stations by giving priority to the largest data pack           rectly received.
etS.                                                                        14. The secondary station as claimed in claim 13, wherein
   9. The primary station as claimed in claim 7, further com             the negative acknowledgement is a different signal from that
prising means for allocating control channels for a plurality of         used to indicate that a data packet could not be correctly
                                                                         received.
secondary stations according to a plurality of respective                   15. A method of operating a radio communication system
defined sequences, all of which are different.                           having a data channel for the transmission of data packets
   10. The primary station as claimed in claim 9, wherein not       10   from a primary station to a secondary station and a plurality of
all of the defined sequences include more than one control               control channels for signaling of control information relating
channel.                                                                 to the data packets from the primary station to the secondary
  11. The primary station as claimed in claim 7, further                 station, the method comprising acts of:
comprising means for transmitting at least one of the control               allocating by the primary station one of the control chan
channels for only a proportion of the time that data packets are    15         nels to the secondary station;
transmitted.                                                                changing the allocated control channel according to a
   12. A secondary station for use in a radio communication                    defined sequence known to both the primary station and
system having a data channel for the transmission of data                     the secondary station; and
packets from a primary station to the secondary station and a               monitoring by the secondary station the currently allocated
plurality of control channels for signaling of control informa                 control channel to determine information about packet
tion relating to the data packets from the primary station to the             transmissions, wherein the defined sequence is config
secondary station, wherein means are provided for determin                    ured to reduce probability of an allocation collision to
ing which of the control channels is allocated to the secondary               1/N, where N is a total number of the control channels.
station, the allocated control channel being changed accord                 16. The method of claim 15, further comprising the act of
ing to a defined sequence known to both the primary station         25   assigning the secondary station to a pattern of the defined
and the secondary station, and for monitoring the currently              sequence in an ascending sequence of numbers of secondary
allocated control channel to determine information about                 stations, wherein a number of the secondary station is a shuf
packet transmissions, wherein the defined sequence is con                fling pattern identifier.
figured to reduce probability of an allocation collision to 1/N,            17. The method of claim 15, further comprising the act
where N is a total number of the control channels.                  30   re-transmitting an erroneous packet before transmission of a
  13. The secondary station as claimed in claim 12, further              new packet.
comprising means for transmitting a negative acknowledge
Case 1:20-cv-01713-CFC Document 1-1 Filed 12/17/20 Page 18 of 33 PageID #: 98




       EXHIBIT C
Case 1:20-cv-01713-CFC Document 1-1 Filed 12/17/20 Page 19 of 33 PageID #: 99

                                                                                                    US008199711B2


(12) United States Patent                                                          (10) Patent No.:                 US 8,199,711 B2
       Moulsley et al.                                                             (45) Date of Patent:                      *Jun. 12, 2012
(54) RADIO COMMUNICATION SYSTEM                                                     5,381,443 A     1/1995 Borth et al.
                                                                                    5,469,469 A * 1 1/1995 Haines .......................... 375,131
                                                                                    5,625,878 A * 4/1997 Lopponen etal                   ... 455,509
(75) Inventors: Timothy James Moulsley, Caterham                                    5,732,353 A * 3/1998 Haartsen ........              ... 455,450
                (GB); Matthew Peter John Baker,                                     5,870,391 A * 2/1999 Nago .............                 370,330
                     Canterbury (GB)                                                5,875,202 A * 2/1999 Venters et al. .                  T14,807
                                                                                    5,940,380 A * 8/1999 Poon et al. ...                   370,330
(73) Assignee: Koninklijke Philips Electronics N.V.,                              6,901,065 B1* 5/2005 Ehrstedt et al.                 ... 370,341
                     Eindhoven (NL)                                           2002/0010.615 A1    1/2002 Jacobs .............................. 705/9
                                                                              2002/0150.125 A1 * 10/2002 Nago ............................ 370,503
(*) Notice:          Subject to any disclaimer, the term of this                           FOREIGN PATENT DOCUMENTS
                     patent is extended or adjusted under 35              EP                    O65O3O4 A2         4, 1995
                     U.S.C. 154(b) by 75 days.                            GB                    2301749 A1        12/1996
                     This patent is Subject to a terminal dis-            E.                               A       38.
                     claimer.                                             WO                    9506377 A1         3/1995
                                                                          k    .
(21) Appl. No.: 12/472,049                                                    cited by examiner
(22) Filed:          May 27, 2009                                         Primary Examiner — Andrew Lai
(65)                     Prior Publication Data
        US 2009/0290495 A1             Nov. 26, 2009                      (57)                          ABSTRACT
            Related U.S. Application Data                                 In a radio communication system having a data channel for
                                                                          the transmission of data packets from a primary station to a
(63) Continuation of application No. 10/503,429, filed on                 secondary station, a plurality of downlink control channels
     Aug. 3, 2004, now Pat. No. 7,554,943.                                are used to signal information relating to packet transmission.
                                                                          A problem with this scheme is that with a fixed control chan
(51) Int. Cl.                                                             nel allocation SVstem
                                                                                          y     throughput
                                                                                                     gnp (T) for a 9.given offered load
        H0474/00                   (2009.01)                              (O) can be significantly reduced in a worst case scenario (for
(52) U.S. Cl. ........................................ 370/329; 37O/341   example tWO secondary stations using the same control chan
(58) Field of Classification Search .................. 370/329,           nel). One solution uses an indicator signal to inform a sec
                 370/330,341, 343, 503; 375/131; 705/9;                   ondary station of the control channel it should receive, but this
                                                 455/450, 509             adds significant complexity to the system. The present inven
     See application file for complete search history.                    tion provides a simpler scheme having similar benefits by
                                                                          shuffling the allocation of control channels to secondary sta
(56)                     References Cited                                 tions, according to a defined sequence for each secondary
                                                                          station, thereby avoiding the worst case scenario.
                 U.S. PATENT DOCUMENTS
       2,292.387 A        8/1942 Markey et al.
       5,117,501 A        5, 1992 Childress et al.                                             12 Claims, 1 Drawing Sheet
Case 1:20-cv-01713-CFC Document 1-1 Filed 12/17/20 Page 20 of 33 PageID #: 100


 U.S. Patent                          Jun. 12, 2012           US 8,199,711 B2




                                                   single channel
                                                  indicator signal -----
                                                Shuffled Channel - - - -
Case 1:20-cv-01713-CFC Document 1-1 Filed 12/17/20 Page 21 of 33 PageID #: 101


                                                       US 8, 199,711 B2
                                1.                                                                      2
            RADIO COMMUNICATION SYSTEM                                    sion of one control channel for each MS; however, the poten
                                                                          tially large number of channels required could use up exces
              CROSS REFERENCE TO RELATED                                  sive system resources.
                      APPLICATION
                                                                                        DISCLOSURE OF INVENTION
    This is a continuation application of U.S. patent applica
 tion Ser. No. 10/503,429 filed Aug. 3, 2004, now U.S. Pat. No.              An object of the present invention is to provide an
 7.554,943, the contents of which are incorporated herein by              improved arrangement which does not require an indicator
 reference.                                                               signal or provision of a large number of control channels.
                                                                     10
                                                                             According to a first aspect of the present invention there is
                     TECHNICAL FIELD                                      provided a radio communication system having a data chan
                                                                          nel for the transmission of data packets from a primary station
    The present invention relates to a radio communication                to a secondary station and a plurality of control channels for
 system and further relates to primary and secondary stations        15
                                                                          signalling of control information relating to the data packets
 for use in Such a system and to a method of operating Such a             from the primary station to the secondary station, wherein the
 system. While the present specification describes a system               primary station comprises means for allocating one of the
 with particular reference to the Universal Mobile Telecom                control channels to the secondary station and means for
 munication System (UMTS), it is to be understood that such               changing the allocated control channel according to a defined
 techniques are equally applicable to use in other mobile radio           sequence, and the secondary station comprises means for
 systems.                                                                 monitoring the currently allocated control channel to deter
                                                                          mine information about packet transmissions.
                     BACKGROUND ART                                          By changing the control channel allocation, system perfor
                                                                          mance is greatly enhanced under worst-case conditions with
    There is a growing demand in the mobile communication            25   out the need for an indicator signal, which introduces signifi
 area for a system having the ability to download large blocks            cant extra complexity. The defined sequence may repeat
 of data to a Mobile Station (MS) on demand at a reasonable               regularly, for example once per frame, and may use as a
 rate. Such data could for example be web pages from the                  timing reference a common downlink channel, for example a
 Internet, possibly including video clips or similar. Typically a         synchronisation channel in UMTS.
 particular MS will only require such data intermittently, so        30
                                                                             When control channels are allocated to a plurality of sec
 fixed bandwidth dedicated links are not appropriate. To meet             ondary stations, their respective defined sequences are pref
 this requirement in UMTS, a High-Speed Downlink Packet                   erably all different (provided the number of secondary sta
 Access (HSDPA) scheme is being developed which may                       tions is not too great), and some (but not necessarily all) of the
 facilitate transfer of packet data to a mobile station at up to 4   35
                                                                          sequences may include only a single control channel.
 Mbps.                                                                       According to a second aspect of the present invention there
    A particular problem with the design of the HSDPA                     is provided a primary station for use in a radio communication
 scheme is the mechanism for informing a MS of the presence               system having a data channel for the transmission of data
 of a data packet for it to receive and providing information             packets from the primary station to a secondary station and a
 relating to the packet (typically including details of the par      40   plurality of control channels for signalling of control infor
 ticular transmission scheme employed, for example spread                 mation relating to the data packets from the primary station to
 ing code, modulation scheme and coding scheme). As cur                   the secondary station, wherein means are provided for allo
 rently proposed, this information is signalled on one of four            cating one of the control channels to the secondary station and
 available downlink control channels, distinguished by their              for changing the allocated control channel according to a
 spreading codes. The MS is instructed to decode one of the          45   defined sequence.
 control channels by a two-bit indicator signal which is trans               According to a third aspect of the present invention there is
 mitted on a low data rate dedicated downlink channel (the                provided a secondary station for use in a radio communica
 signal being inserted by puncturing). The MS then monitors               tion system having a data channel for the transmission of data
 the same control channel for Subsequent packets in a burst.              packets from a primary station to the secondary station and a
    This scheme conveniently supports the scheduling of up to        50   plurality of control channels for signalling of control infor
 four packets to different MSs in the same time interval. Use of          mation relating to the data packets from the primary station to
 the indicator signal is intended to reduce the complexity of the         the secondary station, wherein means are provided for deter
 MS and its power consumption, as the MS only needs to                    mining which of the control channels is allocated to the sec
 monitor the dedicated downlink channel for the indicator                 ondary station, the allocated control channel being changed
 signal instead of having to receive continuously all four con       55   according to a defined sequence, and for monitoring the cur
 trol channels. However, there are significant drawbacks with             rently allocated control channel to determine information
 the use of the indicator signal. One drawback is that an addi            about packet transmissions.
 tional slot format is required for the dedicated downlink chan              According to a fourth aspect of the present invention there
 nel (to accommodate the extra signal), which adds complex                is provided a method of operating a radio communication
 ity. Another drawback is that the transmission power required       60   system having a data channel for the transmission of data
 for the indicator signal can be relatively high to ensure reli           packets from a primary station to a secondary station and a
 able reception of the signal even at the edge of a cell.                 plurality of control channels for signalling of control infor
    One solution which avoids the use of an indicator signal is           mation relating to the data packets from the primary station to
 for each MS to be allocated one of the four control channels,            the secondary station, the method comprising the primary
 which it then continuously monitors. However, if more than          65   station allocating one of the control channels to the secondary
 one MS is allocated the same control channel the flexibility of          station and changing the allocated control channel according
 packet scheduling is restricted. Another Solution is the provi           to a defined sequence, and the secondary station monitoring
Case 1:20-cv-01713-CFC Document 1-1 Filed 12/17/20 Page 22 of 33 PageID #: 102


                                                       US 8, 199,711 B2
                                3                                                                         4
 the currently allocated control channel to determine informa            stations 110, each with data to be sent but both allocated the
 tion about packet transmissions.                                        same control channel. It would generally be desirable to send
                                                                         data simultaneously to both stations 110. However as both
          BRIEF DESCRIPTION OF DRAWINGS                                  stations are sharing a control channel, only one packet can be
                                                                    5    sent at a time. Given that packet transmission is often bursty
    Embodiments of the present invention will now be                     in nature, this situation is likely to continue for several TTIs
 described, by way of example, with reference to the accom               and the system throughput could be only 50% of the maxi
 panying drawings, wherein:                                              mum. Greater scheduling flexibility could be introduced by
    FIG. 1 is a block schematic diagram of a radio communi               requiring each MS 110 to monitor two control channels, but at
 cation system; and                                                 10   the cost of increased MS power consumption.
    FIG. 2 is a graph of worst-case system throughput T in                  In a system made in accordance with the present invention,
 millions of bits per second (Mbps) against offered load O in            this problem is addressed by shuffling the allocation of con
 Mbps for various control channel schemes.                               trol channels from one TTI to the next. Hence, if two stations
                                                                         110 share a control channel in one TTI they will have different
    MODES FOR CARRYING OUT THE INVENTION                            15   ones in the next TTI. If such a scheme is applied to the
                                                                         example above of two active stations 110, then a well-de
    Referring to FIG. 1, a radio communication system com                signed shuffling scheme should be able to reduce the prob
 prises a primary station (BS) 100 and a plurality of secondary          ability of an “allocation collision' to 1/N, where N is the
 stations (MS) 110. The BS 100 comprises a microcontroller               total number of control channels (four in the above
 (LLC) 102, transceiver means (Tx/RX) 104 connected to                   examples). The maximum loss in throughput would then be
 antenna means 106, power control means (PC) 107 for alter               0.51N or 12.5% with N=4 (compared to 50% without
 ing the transmitted power level, and connection means 108               shuffling).
 for connection to the PSTN or other suitable network. Each                 Some examples of how shuffling may be done will now be
 MS 110 comprises a microcontroller (LLC) 112, transceiver               presented, although the schemes themselves are not necessar
 means (TX/RX) 114 connected to antenna means 116, and              25   ily optimal.
 power control means (PC) 118 for altering the transmitted                  First consider the case of two control channels and four
 power level. Communication from BS 100 to MS 110 takes                  stations 110. The allocation of control channels to each sta
 place on a downlink channel 122, while communication from               tion (0 to 3) for each TTI (0 to 4) in a 10 ms frame is:
 MS 110 to BS 100 takes place on an uplink channel 124.
   The general characteristics of the UMTS HSDPA were               30
 outlined above and are summarised here for clarity:                                                          TTI
   There are (low data rate) dedicated uplink 124 and down
      link 122 channels between a BS 100 and each MS 110 in                    station       O        1        2         3          4
      its cell.
   A specific downlink channel 122 is used for high-speed           35           O           O        O        O         O          O
                                                                                 1           1        1        1         1          1
     transmission of data packets. This channel is Subdivided                    2           O        1        O         1          O
     into Transmission Time Intervals (TTIs), where each                         3           1        O        1         O          1
     TTI is the time taken for transmission of a data packet. In
     UMTS the duration of a TTI is 2 ms, and this time period            This scheme could either repeat in the next frame or be made
     is also identified as a sub-frame (there being three time      40
                                                                         into a longer cycle.
      slots in a sub-frame, and hence 15 time slots in a 10 ms
     frame).                                                               Next, consider an extension of the above scheme to the case
                                                                         of two control channels and six stations 110:
   Up to four downlink control channels are provided, distin
     guished by their spreading codes and each relating to
     transmission parameters of a data packet. Hence, up to         45
     four data packets can be transmitted simultaneously per                                                  TTI
      TTI.
   The requirement for being able to schedule four data pack                   station       O        1        2         3          4
      ets to different stations 110 in the same TTI is to allow                  O           O        O        O         O          O
     high system throughput to be achieved in a cell in which       50           1           1        1        1         1          1
      some stations 110 do not have the ability to receive all of                2
                                                                                 3
                                                                                             O
                                                                                             1
                                                                                                      1
                                                                                                      O
                                                                                                               O
                                                                                                               1
                                                                                                                         1
                                                                                                                         O
                                                                                                                                    O
                                                                                                                                    1
     the HSDPA downlink resource. For example, some sta                          4           O        O        1         1          O
     tions 110 may be able to receive only 5 spreading codes                     5           1        1        O         O          1
     when there are up to 15 available.
   A mechanism is provided for indicating to a particular MS        55
      110 that it is scheduled to receive a data packet and for            As a third example, consider a system with four control
      indicating which control channel it should listen to in            channels and twelve stations 110:
      order to determine how to receive the packet.
   As described above, one possible mechanism is the trans
 mission of an indicator signal on the dedicated downlink           60
                                                                                                              TTI
 channel 122 to inform a MS 110 of the transmission of a data
 packet. However, this mechanism has a number of problems.                     station       O        1        2         3          4
   As an alternative each MS 110 could be allocated one of the
                                                                                 O           O        O        O         O          O
 control channels to monitor, thereby avoiding the need for an                   1           1        1        1         1          1
 indicator signal. However, if more than one MS 110 is allo         65           2           2        2        2         2          2
 cated to a particular control channel the flexibility of packet                 3           3        3        3         3          3
 scheduling is restricted. For example, consider two mobile
Case 1:20-cv-01713-CFC Document 1-1 Filed 12/17/20 Page 23 of 33 PageID #: 103


                                                      US 8, 199,711 B2
                                                                                                       6
                                 -continued                             each data stream. The data for each user is assumed to arrive
                                                                        at a queue in the BS 100, and the queue is updated every TTI.
                                          TTI                           It is assumed that one CRC (Cyclic Redundancy Check) is
         station         O          1         2   3      4              attached per packet.
                                                                           As a default, Chase combining of re-transmissions is
            4
            5
                         O
                         1
                                    1
                                    2
                                              2
                                              3
                                                  3
                                                  O
                                                         O
                                                         1
                                                                        assumed. An erroneous packet is re-transmitted with the same
            6            2          3         O   1      2              MCS. Perfect maximum ratio combining is assumed, and the
            7            3          O         1   2      3              final SIR is computed as the sum of the SIRs of the two
            8            O          3         2   1      O              packets to be combined.
            9
           10
                         1
                         2
                                    O
                                    1
                                              3
                                              O
                                                  2
                                                  3
                                                         1
                                                         2
                                                                   10     The simulated scheduler is novel, and is intended to maxi
           11            3          2         1   O      3
                                                                        mise system throughputs. This is done by giving priority to
                                                                        the users which can send the largest packets. For the case of a
                                                                        fixed transmission time this is equivalent to scheduling
 It may not be required to have a unique shuffling pattern for          according to the maximum bit rate that can be provided to
 each MS 110. In this case it seems preferable to take the         15   each user. The packet size which can be sent is determined
 station number as a shuffling pattern identifier, and to assign        mainly by the CIR (Carrier to Interference Ratio). This deter
 stations 110 to each patterninascending sequence. Hence, for           mines the probability of successful transmission which will
 small numbers of stations 110 all (or most) of them will have          be obtained with any given modulation and coding scheme.
 a constant control channel allocation. Although convenient, it         For each possible scheme an effective packet size can be
 is clearly not a requirement of the present invention that any         calculated as PNXP (1-BLER), where N is the
 of the shuffling patterns relate to a constant control channel         number of channelisation codes which can be used, P is the
 allocation.                                                            number of bits transmitted per channelisation code, and
      The shuffling pattern of the third example can be repre           BLER is the estimated block error rate for the given trans
 sented as                                                              mission scheme. N is most likely to be determined by the
         incci, (a/An 11t)+b mod Nicott
                                                                   25   capability of the MS 110 to receive a given number of chan
                                                                        nelisation codes simultaneously, but it could be limited by the
 where: n is the number of the control channel to be used;              number of codes allocated by the system. There will also be
 N is the total number of control channels available; n is              an upper bound on NXP, due to the amount of data in
 the number of the TTI in the frame; a is a parameter taking            the queue waiting to be sent to that MS.
 values 0, 1 or 3; and b is a parameter taking values 0, 1, 2 or   30      A viable approach is to calculate the maximum value of
 3.                                                                     P. for each MS 110 at each TTI (sub-frame). Then sort this
    Simulations of worst-case system throughput were per                into a list in order of decreasing P, then schedule transmis
 formed using the shuffling pattern of the third example. The           sion of packets to each MS starting at the front of the list and
 following are the main assumptions made for the detailed               working down it until all the available downlink resource is
 specification of the simulated system:                            35   assigned. Further variations are possible in which the power
    Hexagonal 19-cell layout, with a representative segment of          assigned to each packet might be adjusted to optimise perfor
       the central cell considered for the throughput estimate.           aCC.
    Number of stations 110 (per cell)=12                                  Such a scheduler has the aim of maximising total through
    Static TTI=3 slots (2 ms)                                           put for those stations 110 which have been granted access to
    Propagation exponent 3.76                                      40   HSDPA
    Single path Rayleigh fast fading model (flat spectrum)                Other general assumptions are that:
    Channel conditions stationary during a TTI                            A data packet for any user can be allocated to any chan
    MS speed 3 km/h                                                         nelisation code.
    Standard deviation of log-normal shadowing 8 dB                       More than one channelisation code can be allocated to one
    Shadowing correlation between sites=0.5                        45        USC.
    30% of BS power allocated to common channels etc in all               The code block size is equal to the amount of data that can
        cells                                                                be sent with one channelisation code, which means that
      70% of BS power allocated to HSDPA in all interfering                  a “packet may comprise multiple code blocks sent in
        cells                                                                parallel within one TTI.
      70% of BS power available to HSDPA in wanted cell            50     Re-transmissions and first transmissions to the same user
      Overheads due to dedicated channels associated with                   are not allowed within the same TTI.
        HSDPA not considered                                              The modulation, coding scheme and power level for first
    10 spreading codes available for HSDPA                                  transmissions are chosen to maximise throughput.
   MS capability: 5 spreading codes                                       All re-transmissions are scheduled before first transmis
    Spreading factor-16                                            55   sions, thus giving them a higher priority, and no first trans
   Available Modulation and Coding Schemes (MCS):                       missions are allowed to a MS 110 while any re-transmissions
      1. QPSK /4 rate                                                   remain to be sent.
      2. QPSK /2 rate                                                     The modulation and coding scheme of a re-transmission is
      3. QPSK 3/4 rate                                                       the same as for the first transmission.
      4. 16-QAM /2 rate                                            60      The results of the simulation are shown in FIG.2, as a graph
      5. 16-QAM34 rate                                                  of system throughput T in millions of bits per second (Mbps)
    Equal transmission power per code                                   against offered load in Mbps. Results are shown for three
    Frame error rate computed from Signal to Interference               control channel Schemes. In the first, shown as a Solid line,
      Ratio (SIR) and block code performance bounds                     each MS 110 is allocated a single control channel (and all
   To represent streaming services it is assumed that the          65   stations 110 are allocated the same control channel for this
 offered load is comprised of one constant rate data stream per         worst-case scenario). In the second, shown as a dashed line,
 MS 110. For simplicity equal bit rates are also assumed for            an indicator signal is used to inform a MS 110 of which
Case 1:20-cv-01713-CFC Document 1-1 Filed 12/17/20 Page 24 of 33 PageID #: 104


                                                       US 8, 199,711 B2
                                7                                                                      8
 control channel to monitor, hence each MS 110 is effectively            be used (for example data fields identifying the intended
 monitoring all four channels. In the third, shown as a chain            recipient, or CRCs for error detection). Other physical layer
 dashed line, a shuffling control channel allocation is used as          messages might be conveyed in the same way, as an alterna
 shown for the third example above.                                      tive to using the control channel to describe the format of a
    The results clearly show that the first scheme can result in    5    packet on the data channel. This may require a multi-bit
 significantly degraded performance under worst-case condi               indication/flag of message type. Preferably substantially the
 tions, while the second and third Schemes have comparable               same format would be used on control channel, irrespective of
 performance. Although the use of an indicator signal provides           the message contents.
 the best results, the results from use of a shuffling control             A further alternative is to add a data field to the control
 allocation scheme are not significantly worse while, as dis        10
                                                                         channel so that a message to change the control channel
 cussed above, providing significant simplifications to system           allocation can be sent at the same time as a data packet. This
 implementation.
    In embodiments of the present invention, a range of modi             avoids loss of data transmission capacity in the downlink.
 fications to the schemes described above are possible. The BS           Such a message could indicate that, starting with a future TTI.
 100 could agree a shuffling pattern with each MS 110. Then if      15   the control channel should change. In this case it would be
 a MS 110 correctly decodes the control channel for the cur              desirable to limit the size of the message needed (e.g. to one
 rent TTI, the principle (currently employed in HSDPA) that it           or two bits). Therefore the change could be to a new channel
 decodes the same control channel in the next TTI should be              from a small set of available channels or to a new channel
 interpreted to mean that in the next TTI the MS 110 decodes             which is the next one in a defined sequence.
 the control channel indicated by its assigned shuffling pattern            The description above related to the BS 100 performing a
 (which may or may not be the same as that for the current               variety of roles relating to the present invention. In practice
 TTI).                                                                   these tasks may be the responsibility of a variety of parts of
    The time duration of the control channel allocation cycle            the fixed infrastructure, for example in a “Node B, which is
 need not be one frame but could be any convenient length.               the part of the fixed infrastructure directly interfacing with a
 The timing reference for the shuffling sequence could be a         25   MS 110, or at a higher level in the Radio Network Controller
 common downlink channel Such as a synchronisation chan                  (RNC). In this specification, the use of the term “base station”
 nel.                                                                    or “primary station' is therefore to be understood to include
   The protocol could be modified so that if a MS 110 detects            the parts of the network fixed infrastructure involved in an
 a control channel transmission but the CRC fails, the MS 110            embodiment of the present invention.
 sends a NACK (negative acknowledgement), which could be            30      As well as its application in a FDD (Frequency Division
 different from that sent when the CRC for a data packet fails.          Duplex) system as described above, the present invention
 This would reduce the power requirements for control chan               could be applied in other types of communication system. For
 nel transmission, since a higher error rate could then be tol           example, it could be used in a Time Division Duplex (TDD)
 erated. This would give the BS 100 some flexibility in choos            system with the modification that the physical channels used
 ing the control channel power, but it might restrict the use of    35   may also be distinguished by their use of different time slots
 non-self-decodable redundancy versions for the re-transmis              or other defined time interval.
 sion of data packets (where the original data cannot be
 deduced from the re-transmission alone).                                  The invention claimed is:
   The transmission of control channels could be restricted in              1. A radio communication system having a data channel for
 time to one out of every NTTIs (at least for the first packet of   40   the transmission of data packets from a primary station to a
 a group). This would allow the MS 110 to save some power by             secondary station and a plurality of control channels for sig
 not continuously decoding a control channel. The first allo             naling of control information relating to the data packets from
 cated TTI could be a MS-specific parameter. The restriction             the primary station to the secondary station, wherein the
 could be relaxed when data transmission starts (e.g. when the           primary station comprises means for allocating one of the
 BS 100 has received an ACK (acknowledgement) for the first         45   control channels to the secondary station and means for
 packet in a sequence of packets). This event could set a timer.         changing the allocated control channel according to a defined
 When the timer expires the situation could revert to use of             sequence, and the secondary station comprises means for
 every N'TTI. A range of sequences other than one in every N             monitoring the currently allocated control channel to deter
 TTIs could also be used.                                                mine information about packet transmissions, and wherein
   There is an alternative method for resolving the scheduling      50   the primary station comprises means for allocating control
 problem where more than one MS 110 needs to be sent data at             channels for a plurality of secondary stations according to a
 the same time, but they have been allocated the same control            plurality of respective defined sequences, all of which are
 channel. The format of the control channel is modified to               different.
 contain an indication that a different physical layer message is          2. The system as claimed in claim 1, wherein means are
 intended for the MS 110. In a UMTS embodiment this is              55   provided for repeating the defined sequence.
 preferably as an alternative (rather than an addition) to the             3. The system as claimed in claim 1, wherein the radio
 information on the format of a data packet to be sent on the            channels are divided into time frames and wherein means are
 downlink data channel. This indication could a single bit flag.         provided for repeating the defined sequence once per frame.
 The physical layer message in this case would be an instruc               4. The system as claimed in claim 1, wherein a timing
 tion to change one or more of the control channel(s) which the     60   reference for repetition of the defined sequence is provided by
 MS 110 should monitor, from a among a pre-defined set. In a             a common downlink channel.
 UMTS embodiment the existing ACK/NACK signalling (cur                      5. A primary station for use in a radio communication
 rently intended to relate to data on the downlink data channel)         system having a data channel for the transmission of data
 could be used to indicate whether the physical layer message            packets from the primary station to a secondary station and a
 was received correctly by the MS 110. Alternatively different      65   plurality of control channels for signaling of control informa
 codewords could be used in the ACK/NACK field for this                  tion relating to the data packets from the primary station to the
 purpose. Some of the existing control channel structure could           secondary station, wherein means are provided for allocating
Case 1:20-cv-01713-CFC Document 1-1 Filed 12/17/20 Page 25 of 33 PageID #: 105


                                                        US 8, 199,711 B2
                               9                                                                      10
 one of the control channels to the secondary station and for             defined sequence, and for monitoring the currently allocated
 changing the allocated control channel according to a defined            control channel to determine information about packet trans
 Sequence,                                                                missions.
   wherein means are provided for allocating control chan                    10. The secondary station as claimed in claim 9, wherein
     nels for a plurality of secondary stations according to a            means are provided for transmitting a negative acknowledge
     plurality of respective defined sequences, all of which              ment to the primary station to indicate that the allocated
      are different.                                                      control channel is successfully detected but cannot be cor
    6. The primary station as claimed in claim 5, wherein                 rectly received.
 means are provided for scheduling data packets for a plurality              11. The secondary station as claimed in claim 10, wherein
 of secondary stations by giving priority to the largest data        10   the negative acknowledgement is a different signal from that
 packets.                                                                 used to indicate that a data packet could not be correctly
    7. The primary station as claimed in claim 5, wherein not             received.
 all of the defined sequences include more than one control                  12. A method of operating a radio communication system
 channel.                                                                 having a data channel for the transmission of data packets
   8. The primary station as claimed in claim 5, wherein             15   from a primary station to a secondary station and a plurality of
 means are provided for transmitting at least one of the control          control channels for signaling of control information relating
 channels for only a proportion of the time that data packets are         to the data packets from the primary station to the secondary
 transmitted.                                                             station, the method comprising the primary station allocating
    9. A secondary station for use in a radio communication               one of the control channels to the secondary station and
 system having a data channel for the transmission of data                changing the allocated control channel according to a defined
 packets from a primary station to the secondary station and a            sequence, and the secondary station monitoring the currently
 plurality of control channels for signaling of control informa           allocated control channel to determine information about
 tion relating to the data packets from the primary station to the        packet transmissions,
 secondary station, wherein means are provided for determin                 wherein the primary station allocates control channels for
 ing which of the control channels is allocated to the secondary     25        a plurality of secondary stations according to a plurality
 station wherein the control channels are allocated for a plu                  of respective defined sequences, all of which are differ
 rality of secondary stations according to a plurality of respec               ent.
 tive defined sequences, all of which are different, the allo
 cated control channel being changed according to a respective
Case 1:20-cv-01713-CFC Document 1-1 Filed 12/17/20 Page 26 of 33 PageID #: 106




       EXHIBIT D
Case 1:20-cv-01713-CFC Document 1-1 Filed 12/17/20 Page 27 of 33 PageID #: 107

                                                                                                                                                  US007831271B2


 (12) United States Patent                                                                                                    (10) Patent No.:                  US 7,831,271 B2
         Baker et al.                                                                                                         (45) Date of Patent:                         Nov. 9, 2010
 (54) COMMUNICATION SYSTEMAND METHOD                                                                                     (56)                     References Cited
        SEATING THE COMMUNICATING                                                                                                           U.S. PATENT DOCUMENTS
                                                                                                                                    5,794,129 A     8, 1998 Komatsu
 (75) Inventors: Matthew P. J. Baker, Canterbury (GB);                                                                              6,064,659 A     5, 2000 Rohani
                      Timothy J. Moulsley Caterham (GB)                                                                       6,393,005 B1*         5/2002 Mimura ...................... 370,335
                                         s                                                                                2002/01 18729 A1*         8/2002 Lompet al. ................. 375.146
 (73) Assignee: Koninklijke Philips Electronics N.V.,                                                                                     FOREIGN PATENT DOCUMENTS
                      Eindhoven (NL
                                (NL)                                                                                     EP                   O887947 A2      12/1998
 (*) Notice:          Subject to any disclaimer, the term of this                                                        E.                  1 S.      A       3.6
                      p     M   YW-
                                      ity             y
                                                                            used under 35
                                                                           yS.
                                                                                                                         wo               WO/OO62442       * 10, 2000
                                                                                                                         * cited by examiner
 (21) Appl. No.:                10/567,042                                                                               Primary Examiner Nay A Maung
 (22) PCT Filed:                Aug. 4, 2004                                                                             Assistant Examiner Angelica M Perez
 (86). PCT No.:                   PCT/B2004/OO2630                                                                       (57)               ABSTRACT
        371 1                                                                                                            A communication system, for example UMTS (Universal
          S      (c)(1),                                                                                                 Mobile Telecommunication System), comprises a base sta
          (2), (4) Date:         Feb. 2, 2006                                                                            tion and a plurality of mobile stations. In normal operation the
                                                                                                                         mobile station continuously makes uplink transmissions on
 (87) PCT Pub. No.: WO2005/015768                                                                                        certain spread spectrum channels (DPDCH, DPCCH). The
                                                                                                                         maximum allowed power (Pmax) for these uplink transmis
          PCT Pub. Date: Feb. 17, 2005                                                                                   sions is specified. However there are occasions when for
                                                                                                                         example receiving packet data from the base station, the
 (65)                 Prior Publication Data                                                                             receiving mobile station has to transmit an acknowledgement
                                                                                                                         (ACK) or a Non-acknowledgement (NACK) at a power level
          US 2008/O151840 A1     Jun. 26, 2008                                                                           specified by the base station. In order to keep the transmit
                                         O        O                                                                      power of the mobile station within the maximum allowed
 (30)              Foreign Application Priority Data                                                                     power, the total power required to transmit an ACK or NACK
                                                                                                                         in parallel with the continuous uplink signals is determined
   S. i. s i8.s            SR         - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - 86.              and if this exceeds Pmax then at least the power DPDCH and
        ay 14,             (GB) .................................                                                        DPCCH channels are scaled to allow sufficient power for the
                                                                                                                         transmission of an ACK or NACK. The power scaling is
 (51) Int. Cl.                                                                                                           carried-out based on the power required for whichever one of
      H04B 7/00                        (2006.01)                                                                         ACK or NACK requires the most power. This avoids reducing
 (52) U.S. Cl. .......................... 455/522; 455/69; 370/318                                                       the amount of time available to a mobile whether an ACK or
 (58) Field of Classification Search ................. 455/522,                                                          NACK should be transmitted.
                                455/69; 370/318,335, 329
          See application file for complete search history.                                                                                  9 Claims, 3 Drawing Sheets

                                                                                                      MOBILESTAXN
                                                                                                     RANSMNGPoch              50
                                                                                                        AMC


                                                                                                       MOBIESTAON
                                                                                                       RCENESSPA
                                                                                                         ATA Act              52


                                                                                                      detRME WHEC
                                                                                                      ONE OF ACKNACK
                                                                                                   NEEDSHIGHERPOWER




                                                                                                       MOBIESTAN
                                                                                                      SCALS-ONER OF
                                                                                                      DPDCH, DPCCHAND
                                                                                                              ACK!NACK

                                                                                                    TRANSMISSION POWER
                                                                                                   RECEDAT TIMEs
                                                                                                    BOUNDARY PRORTO             s
                                                                                                         ACKERNACK


                                                                                                         AKORNAck
                                                                                                         TRANSMTTE            62
Case 1:20-cv-01713-CFC Document 1-1 Filed 12/17/20 Page 28 of 33 PageID #: 108


 U.S. Patent         Nov. 9, 2010    Sheet 1 of 3          US 7,831.271 B2




                                      DPDCH-DPCCH




                             DPDCH + DPCCH     40
                             + ACK/NACK

                        BS
                                                    MS



                               FIG. 2
Case 1:20-cv-01713-CFC Document 1-1 Filed 12/17/20 Page 29 of 33 PageID #: 109


 U.S. Patent           Nov. 9, 2010    Sheet 2 of 3        US 7,831.271 B2




       DPDCH
                  to
                  P
                                       . I                    to
                                                              P




       DPCCH-P,


                                      FIG 3
Case 1:20-cv-01713-CFC Document 1-1 Filed 12/17/20 Page 30 of 33 PageID #: 110


 U.S. Patent         Nov. 9, 2010          Sheet 3 of 3         US 7,831.271 B2



                          MOBILESTATION
                        TRANSMITTING DPDCH
                              AND DPCCH                   50


                           MOBILE STATION
                           RECEIVES HSDPA
                            DATA PACKET                   52


                          DETERMINE WHICH
                          ONE OF ACK/NACK
                        NEEDSHIGHERPOWER
                                                   56
                                    PMAX
                              EXCEEDED 2



                           MOBILESTATION
                          SCALES POWER OF
                          DPDCH, DPCCH AND                58
                              ACK/NACK

                        TRANSMISSION POWER
                        REDUCEDAT TIME SLOT
                         BOUNDARY PRIOR TO                 60
                            ACK OR NACK


                             ACK OR NACK
                             TRANSMITTED                  62



                            FIG. 5
Case 1:20-cv-01713-CFC Document 1-1 Filed 12/17/20 Page 31 of 33 PageID #: 111


                                                         US 7,831,271 B2
                                 1.                                                                         2
     COMMUNICATION SYSTEMAND METHOD                                            According to a third aspect of the present invention there is
      OF OPERATING THE COMMUNICATING                                        provided a second station for use in a communication system
                  SYSTEM                                                    comprising a first station and a second station, the second
                                                                            station including transceiving means for communication with
    The present invention relates to a communication system,                the first station, and power control means for controlling the
 to a station for use in a communication system, and to a                   transmitted power level of a first signal to be transmitted to the
 method of operating a communication system. The present                    first station, wherein the power control means is adapted, in
 invention has particular, but not exclusive, application to                response to determining that the second station wishes to
 spread spectrum systems such as UMTS (Universal Mobile                     transmit any one of a set of possible additional signals simul
 Telecommunication System).                                            10   taneously with the first signals, to scale the transmit power of
    Terminals in mobile communication systems usually have                  the first signal by an amount which takes into account the
 a maximum transmit power limit, which may be set by physi                  greater (or greatest) power requirement of all of the set of the
 cal constraints or in response to an instruction received from             possible additional signals to be transmitted Subsequently.
 a controller.                                                                 The method in accordance with the present invention
    In a communication system while a terminal is transmitting         15   avoids setting a requirement on the terminal to make an earlier
 a first signal, it is sometimes necessary to transmit simulta              decision about which type of additional signal is to be trans
 neously additional signals which would require the terminals               mitted, or to make a reduction in power of the first signal at
 maximum transmit power limit to be exceeded. In Such cases,                Some time other than the most convenient or required instant.
 a variety of approaches may be taken, including reducing the                  The present invention will now be described, by way of
 transmit power of the first signal in order to allow sufficient            example, with reference to the accompanying drawings,
 power for the additional signal(s) to be transmitted without               wherein:
 breaching the maximum power limit or Switching-off part or                    FIG. 1 is a block schematic diagram of an UMTS commu
 all of the first signal in order to allow the additional signal(s)         nication system,
 to be transmitted.                                                            FIG. 2 is a simplified block Schematic diagram illustrating
    In some systems, it is only possible to execute the reduction      25   the downlink and uplink signals,
 in transmit power of the first signal at particular time instants,            FIG. 3 is a timing diagram showing individually the uplink
 Such as a frame- or timeslot-boundary. These time instants                 signals,
 may not correspond to the times at which the transmission of                  FIG. 4 is a timing diagram showing the combination of the
 the additional signal(s) must commence. A method of over                   uplink signals, and
 coming this problem is to execute a reduction in transmit             30      FIG. 5 is a flow chart illustrating an embodiment of the
 power in advance of the transmission of the additional                     method in accordance with the present invention.
 signal(s).                                                                    In the drawings the same reference numbers have been
   In Such situations, the exact nature of the additional                   used to indicate corresponding features.
 signal(s) may not yet be known at the time when the reduction                 The UMTS communication system comprises at least one
 in transmit power of the first signal has to be executed              35   base station BS and a plurality of mobile stations MS, one of
 because, for example, there is insufficient time for the termi             which is shown in FIG.1. The mobile stations are able to roam
 nal to evaluate a critical feature, such as a CRC (cyclic redun            within the radio coverage of the base station(s) and maintain
 dancy check) in a received signal. Different types of addi                 radio communication by way of spread spectrum signalling
 tional signal may have different transmit power requirements.              on downlinks from the base station(s) and uplinks from the
    An object of the present invention is to be able to transmit       40   mobile stations. As is customary with spread spectrum sig
 an additional signal in a timely manner whilst not exceeding               nalling several signals can be transmitted simultaneously
 a predetermined maximum power limit.                                       each signal having its own signature or spreading code
    According to a first aspect of the present invention there is           selected from a set of signatures. Additionally power control
 provided a method of operating a communication system                      has to be effected to prevent weaker signals being Swamped
 comprising a first station and a second station, the first and        45   by more powerful signals. Accordingly a base station can
 second stations each having transceiving means, the second                 specify the maximum power at which a mobile station can
 station transmitting a first signal to the first station, the power        transmit on the uplink.
 of the transmitted first signal not exceeding a predetermined                 Referring to FIG. 1, the base station BS is controlled by a
 maximum level, wherein in response to the second station                   controller 10 which carries out the many functions involved in
 wishing to transmit any one of a set of possible additional           50   the maintenance of the system and the sending and receiving
 signals, the transmit power of the first signal is scaled by an            of signals. A transceiver 12 is coupled to an antenna 14 for the
 amount which takes into account the greater (or greatest)                  transmission and reception of spread spectrum signals. An
 power requirement of all of the set of the possible additional             external source of data 16 is coupled to a base band stage 18
 signals to be transmitted Subsequently.                                    in which data is formatted into packets. The data packets are
    According to a second aspect of the present invention there        55   prepared for transmission by multiplying them in a multiplier
 is provided a communication system comprising a first sta                  20 with a signature, for example a pseudo random code,
 tion and a second station, the first station and second stations           obtained from a code store 22 under the control of the con
 having transceiving means, the second station having power                 troller 10. The spread spectrum signal is passed to the trans
 control means for controlling the transmitted power level of a             ceiver for modulation and transmission.
 first signal to be transmitted to the first station, wherein the      60      In the case of a signal received at the antenna it is demodu
 power control means is adapted, in response to determining                 lated and despread by multiplying the demodulated signal
 that the second station wishes to transmit any one of a set of             with the appropriate signature. Thereafter the despread signal
 possible additional signals simultaneously with the first sig              is passed to the base band stage 18.
 nals, to scale the transmit power of the first signal by an                   The mobile station MS is controlled by a controller 30
 amount which takes into account the greater (or greatest)             65   which carries out the many functions involved in the opera
 power requirement of all of the set of the possible additional             tion of the mobile station, including the sending and receiving
 signals to be transmitted Subsequently.                                    of signals. For convenience of illustration and to facilitate an
Case 1:20-cv-01713-CFC Document 1-1 Filed 12/17/20 Page 32 of 33 PageID #: 112


                                                        US 7,831,271 B2
                               3                                                                            4
 understanding of the present invention the controller 30 is              NACK transmission, it would need to complete the CRC
 shown as comprising a microprocessor 32, a transmit power                evaluation process more quickly than the time allowed by the
 controller 34 and a power scaler 36. A transceiver 38 is                 timing of the ACK/NACK transmission. Since this is not
 coupled to an antenna 40 for the transmission and reception of           possible, the mobile station MS reduces the transmit power at
 spread spectrum signals from the base station B.S. A man/           5    the time slot prior to the start of the ACK/NACK transmission
 machine interface 42, which includes a base band data for                by an amount corresponding to whichever of ACK or NACK
 matting and deformatting stage, means for inputting data and             has the higher power requirement P or P, respectively. In
 means for outputting data, is coupled to a multiplier 44 to              this way, the mobile station MS can ensure that enough trans
 which is Supplied a signature, for example a pseudo random               mit power is available for the ACK/NACK transmission
 code, obtained from a code store 46 under the control of the        10   regardless of the final outcome of the CRC evaluation pro
 microprocessor 32. A signal to be transmitted on the uplink is           CCSS,
 spread and is passed to the transceiver 38 for modulation and               The principle is illustrated in FIGS. 3 and 4. In FIG. 3 the
 transmission.                                                            mobile station MS is initially transmitting at its maximum
     In the case of a downlink signal received at the antenna 40          allowed power, P. P+P.
 it is demodulated and despread by multiplying the demodu            15
 lated signal with the appropriate signature. Thereafter the              Suppose that P is defined to be 2P, and P is defined to be
 despread signal is passed to the man/machine interface 42.               equal to P.
     In the case of UMTS the operating standard requires each             Then the powers of the DPDCH and DPCCH must be reduced
 mobile station to transmit spread spectrum uplink signals                to P, and P. respectively, such that
 Substantially continuously. These signals are formatted into
 Successive frames or time slots whose duration is specified by
 the system. Two signals are often transmitted continuously
 and these are a dedicated physical data channel DPDCH and                That is, P+P.+2PP
 dedicated physical control channel DPCCH, these signals are              The power ratio between the control and data channels is
 shown in FIG.1. Only DPCCH is transmitted when there is no          25   maintained. Such that P2/P2-P,/P.
 data. The relative transmission power levels P, and P. of the
 DPDCH and DPCCH channels are regulated so as to maintain
 a fixed power ratio for a given data type and their combined                                PC1 + PD1 - PA
                                                                                  Thus P2 = - - - - - - or P = -
                                                                                                                        PC1 + PD
 powers are controlled so as not to exceed an allowable maxi                        us fo?    1 + Prof PC1 or FC2      3 + Prof PC1
 mum power level P. Further while maintaining the fixed              30
 power ratio, the power level P. of the DPCCH is adjusted                         and Po2 = P-1 IP
                                                                                                 -- P - P
                                                                                                + PC f Pol
                                                                                                           or Pb2 = 1 +P-3PC1- PfP-.
                                                                                                                                 Pol
 periodically by a closed-loop power control mechanism.
     Referring to FIG. 2, which is a simplified version of FIG. 1,
 from time to time the base station BS uses the downlink to                 In FIG. 4 the broken horizontal line illustrates the maxi
 transmit packet data to an identified mobile station using          35   mum allowed transmit power P. When there is not ACKor
 High-Speed Downlink Packet Access HSDPA. Under the                       NACK to be transmitted then the combined maximum ampli
 UMTS standard, the mobile station MS must transmit a posi                tudes of P, and P equal P. However at the boundary of
 tive (ACK) or negative (NACK) acknowledgement for each                   the frame or time slot immediately preceding the sending of
 HSDPA packet received, depending for example on the out                  an ACK or NACK, these amplitudes are adjusted by for
 come of a cyclic redundancy check (CRC) evaluation.                 40   example reducing DPCCH whilst maintaining the power
    Referring to FIG. 3 the ACKs and NACKs are transmitted                ratio P/P, constant. Thus capacity is left for the transmission
 as spread spectrum signals on a so-called High-Speed Dedi                of the higher power one of ACK or NACK, even though the
 cated Physical Control Channel (HS-DPCCH), whose time                    lower power one may be transmitted thereby making the
 slots are not aligned with the time slots on the other uplink            combined transmit power lower than P.
 channels carrying the continuous uplink signals DPDCH and           45      The flow chart shown in FIG. 5 summarises the operations
 DPCCH. The relative transmit powers of the ACKs and                      carried out by the secondary station in implementing the
 NACKs are different and the respective transmit powers are               method in accordance with the present invention. Block 50
 determined by the base station BS and notified to the mobile             relates to the mobile station MS continuously transmitting the
 station MS.                                                              DPDCH and DPCCH signals at a combined transmit power
   If the transmission of an ACK or NACK in parallel with the        50   level equal to or less than the maximum allowable power level
 continuous uplink signals would require more transmit power              P. Block 52 relates to the mobile station receiving packet
 than is allowed, the transmit power must be reduced. If the              data in a downlink HSDPA packet data signal. Block 54
 adjustment of the respective signal powers is delayed until the          denotes the mobile station determining the power levels for
 CRC in the HSDPA packet is evaluated, in the case of a large             the ACK or NACK signal and the greater one of the two levels.
 packet it would be difficult, if not impossible, to make the        55   Block 56 denotes checking if P would be exceeded by an
 adjustment at a DPCCH slot boundary as specified in the                  uplink signal comprising DPDCH, DPCCH and the higher
 UMTS standard.                                                           power of the ACK or NACK signals. If the answer is yes (Y)
   To avoid this problem the method in accordance with the                then in block 58 the scaling stage 36 (FIG. 1) of the mobile
 present invention causes the transmit power of the other                 station scales the power of at least the DPCCH channel so that
 uplink channels, that is, the DPDCH and DPCCH, to be                60   P will not be exceeded. The flow chart proceeds to block
 reduced at the timeslot boundary immediately preceding the               60. If the answer in the block 56 is no (N) the flow chart
 start of the ACK or NACK transmission. However, as men                   proceeds to the block 60. The block 60 denotes the power
 tioned above, the transmit power for ACKs is required to be              control stage 34 (FIG. 1) of the mobile station reducing the
 different from the transmit power for NACKS. Consequently,               power of the DPDCH and DPCCH channels at the frame or
 if the mobile station MS was to know by how much to reduce          65   time slot boundary preceding the transmission of the ACK or
 the power of the continuous signals DPDCH and DPCCH in                   NACK. Block 62 relates to the mobile station MS transmit
 time for the slot boundary prior to the start of the ACK or              ting the ACK or NACK.
Case 1:20-cv-01713-CFC Document 1-1 Filed 12/17/20 Page 33 of 33 PageID #: 113


                                                      US 7,831,271 B2
                                5                                                                       6
    When implementing the method in accordance with the                 tion in transmit power of the one or more first signals
 present invention the scaling of the DPCCH power may coin              (DPCCH, DPDCH) commences at the first frame or time slot
 cide with a requested power increase, for example due to a             boundary immediately preceding the transmission of the
 closed loop power control process or a change in data format           additional signal.
 on the DPDCH. In this case, the result of the scaling process             3. A method of operating a communication station (MS) as
 in accordance with the present invention may in fact be to             claimed in claim 1, wherein the second signal (ACK or
 increase the DPCCH (+DPDCH) transmit power, but by a                   NACK) is a positive acknowledgement and the third signal
 Smaller amount than was requested by the closed loop power             (NACK or ACK) is a negative acknowledgement.
 control process and/or change in DPDCH data format. This                  4. A method of operating a communication station (MS) as
 situation may arise where the Sum of P and P, is less than        10   claimed in claim 1, wherein the signals are spread spectrum
 P, but the sum of P+P.+ the greater of P and Py would                  signals.
 be greater than P, if the scaling were not applied.                       5. A communication station (MS) adapted to transmit a
    In another embodiment, the additional signals may carry             plurality of signals simultaneously at respective power levels,
 information other than ACK/NACK signalling; for example,               comprising:
 they may carry packet data (as in the proposed enhanced           15      transceiver means (38) for transmitting one or more first
 uplink in UMTS) or other signalling information.                             signals (DPCCH, DPDCH) simultaneously at a speci
   In a further non-illustrated embodiment the base station                   fied maximum combined transmit power level (P),
 may be required to implement the method in accordance with                   for receiving signals, and for, in response to a received
 the present invention rather than the mobile station.                        signal, transmitting simultaneously with the one or more
    Although the method in accordance with the present inven                  first signals (DPCCH, DPDCH) an additional one of a
 tion has been described with reference to a spread spectrum                  second signal (ACK or NACK) and a third signal
 communication system, its teachings may be applied to other                  (NACK or ACK);
 systems having transmitter power control.                                 control means (30) for controlling the transmitted power
    In the present specification and claims the word “a” or “an               level of the one or more first signals (DPCCH, DPDCH)
 preceding an element does not exclude the presence of a           25         and the additional signal (ACK, NACK);
 plurality of such elements. Further, the word “comprising                 wherein the control means (34) is adapted to, in response to
 does not exclude the presence of other elements or steps than                the received signal, reduce the transmit power of the one
 those listed.                                                                or more first signals (DPCCH, DPDCH) and to set the
    From reading the present disclosure, other modifications                  transmit power of the additional signal, if the additional
 will be apparent to persons skilled in the art. Such modifica     30         signal is the second signal (ACK or NACK), to a respec
 tions may involve other features which are already known in                  tive second specified power level (P or P) and, if the
 the design, manufacture and use of telecommunication sys                     additional signal is the third signal (NACK or ACK), to
 tems and component parts therefor and which may be used                      a respective third specified power level (P or P),
 instead of or in addition to features already described herein.              wherein the second specified power level (P or P)
   The invention claimed is:                                       35         exceeds the third specified power level (P or P):
    1. A method of operating a communication station (MS)                     wherein the reduction in transmit power of the one or
 adapted to transmit a plurality of signals simultaneously at                 more first signals (DPCCH, DPDCH) corresponds to the
 respective power levels, the method comprising:                              second specified power level (P or P) irrespective of
    transmitting one or more first signals (DPCCH, DPDCH)                     whether the additional signal is the second signal (ACK
       simultaneously at a specified maximum combined trans        40         or NACK) or the third signal (NACK or ACK), such that
       mit power level (P):                                                   when the additional signal is the third signal (NACK or
    wherein, in response to a received signal, reducing the                   ACK) the combined transmit power level is less than the
       transmit power of the one or more first signals (DPCCH,                specified maximum combined transmit power (Pmax).
       DPDCH) and transmitting simultaneously with the one                 6. A communication station (MS) as claimed in claim 5
       or more first signals (DPCCH, DPDCH) an additional          45   wherein the control means (34) is adapted to transmit the one
       one of a second signal (ACK or NACK) at a respective             or more first signals (DPCCH, DPDCH) in first frames or
       second specified power level (P or P) and a third signal         time slots and to transmit the additional signals in second
       (NACK or ACK) at a respective third specified power              frames or timeslots, wherein the boundaries between the first
       level (P or P), wherein the second specified power               frames or time slots are not coincident with the boundaries
       level (P or P) exceeds the third specified power level      50   between the second frames or time slots, wherein the reduc
       (P or P); wherein the reduction in transmit power of             tion in transmit power of the one or more first signals
       the one or more first signals (DPCCH, DPDCH) corre               (DPCCH, DPDCH) commences at the first frame or time slot
       sponds to the second specified power level (P or P)              boundary immediately preceding the transmission of the
       irrespective of whether the additional signal is the sec         additional signal.
       ond signal (ACK or NACK) or the third signal (NACKor        55      7. A communication station (MS) as claimed in claim 5
       ACK), such that when the additional signal is the third          wherein the second signal (ACK or NACK) is a positive
       signal (NACK or ACK) the combined transmit power                 acknowledgement and the third signal (NACK or ACK) is a
       level is less than the specified maximum combined                negative acknowledgement.
       transmit power level (P).                                           8. A communication station (MS) as claimed in claim 5
    2. A method of operating a communication station (MS) as       60   wherein the signals are spread spectrum signals.
 claimed in claim 1 wherein the one or more first signals                  9. A communication system comprising a communication
 (DPCCH, DPDCH) are transmitted in first frames or time                 station (MS) as claimed in claim 5 and another station (BS)
 slots and the additional signals are transmitted in second             having a transceiver for communication with the communi
 frames or timeslots, wherein the boundaries between the first          cation station (MS).
 frames or time slots are not coincident with the boundaries       65
 between the second frames or time slots, wherein the reduc
